r.
         Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 1 of 62 Page ID
                                           #:3111
                                                                                                  8 t
     i

               1   BRIAN S. KABATECK (SBN 152054)
                   bsk@kbklavvyers.com
           2       ANASTASIA K. MAZZELLA (SBN 245201)
                   am@kbklawyers.com
           3       SERENA VARTAZARIAN (SBN 303260)
                   sv@kbklawyers.com                                                     Court Wcadfomla
                   KABATECK LLP                                                    County of Los Anoeles
           4
                   633 West Fifth Street, Suite 3200                                  NOV 23 20)9
           5       Los Angeles, CA 90071                                     ShmlR.
                   Telephone: (213)217-5000
           6       Facsimile:     (213)217-5010
                   Attorneys for the Jones Class                                      JsaaeLovo
           7

           8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
           9                                   COUNTY OF LOS ANGELES
          10

          11       ANTWON JONES, on behalf of himself, and       Lead Case No.; BC577267 [Related to Case Nos.
                   all others similarly situated.                BC536272, BC565618, BC568722, BC571664,
          12                                                     BC594049, BC574690]
                                 Plaintiff;
          13                                                     NEW CLASS COUNSEL’S REPORT
                         V.                                      REGARDING THE STATUS OF ITS
          14
                                                                 EVALUATION OF THE CLASS ACTION
          15       CITY OF LOS ANGELES, by and through           SETTLEMENT (210 DAYS POST­
                   the Los Angeles Department of Water and       APPOINTMENT).
          16       Power; and DOES 1 through 50, inclusive,
                                                                 [FILED CONCURRENTLY HEREWITH:
          17                    Defendants.                      DECLARATION OF GREGG THERRIEN
                                                                 AND EXHIBITS THERETO]
          18
          19                                                     Dept;        6
                                                                 Judge:       Honorable Elihu M. Berle
          20       AND RELATED CASES
          21

          22

          23

          24

          25
          26
          27

          28        NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION OF
                    THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)
                    Case No. BC577267

                                                    Exhibit 13
                                                      546
    Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 2 of 62 Page ID
                                      #:3112
i
      1
                     New Class Counsel, Kabateck LLP (hereinafter “Class Counsel”), hereby submit the
      2
          following report regarding the status of its review and evaluation of the Revised Class Action
      3       Settlement Agreement (“RCAS” or “settlement”) in the above-entitled matter.
      4
                                                                I.
      5
                                                 EXECUTIVE SUMMARY
      6   A.         Summary of Class Counsel’s 90-Day Report
      1
                     On July 25, 2019, Class Counsel submitted a report to the Court which detailed what Class
      8
          Counsel had learned through its investigations and research in the first ninety-days since its
      9
          appointment. The “90-Day Report” contained a number of Class Counsel’s opinions, conclusions,
     10
          and goals for the days ahead. It also provided a summary of the lengthy history of the Jones action
     11
          and the various related actions', the circumstances surrounding the settlement, the key terms of the
     12
          settlement, and the potentially improper/unethical, activities of former special counsel for the City
     13
          of Los Angeles (“the City”), Paul Paradis and Paul Kiesel, former class counsel Jack Landskroner,
     14
          and possibly other individuals currently and fonnerly employed by the City and/or the Los Angeles
     15
          Department of Water and Power (“L ADWP”). [See generally. Class Counsel’s 90-Day Report “90-
     16
          Day Report,” on file with the Court.]
     17
                     Because the Court is well-aware of the Jones histoiy, Class Counsel will not reiterate the
     18
          details again here. Suffice it to say, the information Class Counsel learned in its first 90 days led
     19
          them to reasonably conclude that potential refunds/credits had been overlooked, carved out, and/or
     20
          deliberately omitted from the settlement to the detriment of the class. As such, Class Counsel
     21
          concluded the entire Jones settlement must be evaluated for fairness, vetted by independent
     22
          experts/consultants, and potentially amended to ensure the class receives the refunds and credits
     23
          that were promised by the City when it vowed to make ratepayers 100% whole. [90-Day Report at
     24

     25   1
            Kimhi, et al. v. The City ofLos Angeles, et al. (Case No. BC536272) (filed February 13, 2014) {"KimhCy,
    26    Bransford, et al. v. City ofLos Angeles, etal. (Case No. BC565618) (filed December 4, 2014)
          {"’Bransford”); Morski, et al. v. Los Angeles Department of Water and Power (Case No. BC568722) (filed
    27    January 7, 2015) (“Mori*”); Fontaine, et al. v. City ofLos Angeles et al. (Case No. BC571664) (filed on
          February 5,2015) CFontaine ”); Macias, et al. v. Los Angeles Department of Water & Power, et al. action
    28    (Case No. BC594049) (filed September !0, 2015); and City of Los Angeles v. Pricewaterhouse Coopers,
          LLP, et al. (Case No. BC574690) (filed March 6, 2015) - hereinafter collectively “the related actions.”
            NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
            OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)
              Case No. BCS77267
                                                   Exhibit 13
                                                     547
    Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 3 of 62 Page ID
                                      #:3113
J


          pp.1-8.] In fact, Class Counsel’s 90-Day Report estimated there could be an additional $50 million
      2
          in refunds/credits for the following claims which Class Counsel contends were improperly
      3
          excluded from the original settlement; (1) zero-bill/zero consumption claims for the time period of
      4
          September 3, 2013 - January 24, 2019 and (2) back-billing claims for the time period of September
      5
          3, 2013 - September 10, 2015. [90-Day Report at 1:11-15.] Class Counsel based the $50 million
      6
          estimate on the following: (1) there is evidence the City withheld $8 million in refunds/credits for
      7
          zero bill/zero consumption claims for the time period of September 11, 2015 - January 24, 2019,
      8
          which Class Counsel has demanded be immediately returned to the affected class members and (2)
      9
          refimds/credits under the amended Rule 17 for the time period of September 11, 2015 - January
     10
          2019 is approximately $38.4 million; thus, it is reasonable to conclude there may be a similar
     11
          amount owed for the 2013-2015 time period. These numbers are, of course, subject to confirmatoi’y
     12
          discovery.
     13
                  Against this backdrop, Class Counsel vowed in the 90-Day Report to continue their review
     14
          and investigation into all aspects of the settlement, which it has done as outlined below.
     15   B.      Summary of Work Performed Since the 90-Day Report and Additional Findings
     16
                  Since their appointment on April 17, 2019, Brian Kabateck, his partner Anastasia Mazzella,
     17
          and various associates, law clerks and paralegals, have spent well over 2,000 hours learning every
     18
          nuance of the Jones action and settlement.^ They have obtained and reviewed tens of thousands of
     19
          pages of documents that have been filed with the Court, produced in discovery or by Court Order;
     20
          interviewed scores of individuals currently or formerly connected to the case (some individuals
     21
          have been interviewed multiple times); participated in bi-weekly meetings with the court appointed
     22
          monitor Paul Bender and the LADWP; responded to customer inquiries/complaints; and written
     23
          several briefs at both the trial and appellate levels.
     24
                  Nothing Class Counsel has learned since the 90-Day Report has caused them to doubt or
     25
          retract their initial conclusions. To the contrary, additional facts have come to light in the last three
     26
          and a half months that have solidified Class Counsel’s belief that certain aspects of the settlement,
     27
     28   ^ Class Counsel will make an application for fees at some point in the future but does not believe it iis
          appropriate to make a claim for fees or costs at this time.
           NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
           OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                                 2
           Case No. BCS77267
                                                    Exhibit 13
                                                      548
    Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 4 of 62 Page ID
                                      #:3114
I


      1
          specifically the back-billing issues, were manipulated by former class counsel Jack Landskroner
      2
          (and potentially others) and should be remedied in favor of the class. To that end, Class Counsel
      3
          has focused much of their time in the recent months on mediating the back-billing issues with the
      4
          City and Mr. Himmelfarb (counsel in the Macias/Morski actions). Additionally, the results of Class
      0
          Counsel’s investigation have further cemented the need for independent consultants to evaluate and
      6
          verify the methodologies and assumptions the LADWP used to identify refunds/credits and for
      7
          Class Counsel to propound conflrmatoiy discovery on all aspects of the settlement. In short, Class
      8
          Counsel stands by their initial conclusions and is moving full-steam ahead in fulfilling their
      9
          obligations to the class.
     10
                  This 210-Day Reporf updates the Court on the status of Class Counsel’s investigation and
     11
          covers the following issues:
     12
              1. Independent Consultants/Experts: Class Counsel has retained an outside independent
     13           consultant experienced in public utilities and billing systems (Concentric Energy Advisors,
     14           a
                      Concentric") to conduct an evaluation of all aspects of the settlement, including a review of
     15
                  the methodologies and assumptions the LADWP self-selected to determine refunds/credits
     16
                  and verification of refunds/credits issued to all subclasses. Class Counsel is also in the process
     17
                  of retaining a statistician from Cal Tech to assist Concentric, if needed, in their work.
     18
              2. Rule 17 Claims Excluded from the Settlement: During the course of its investigation,
     19
                  Class Counsel concluded that certain Rule 17 claims, specifically back-billing (i.e., “no
    20
                  bills’’), zero-bill, and zero consumption claims for the time period of September 3, 2013-
    21
                  September 10, 2015, as well as $8 million in zero bill/zero consumption credits for the time
    22
                  period of September 11,2015- January 24, 2019, were improperly excluded from the Jones
    23
                  settlement in the form of a “carve-out” for the Macias action. Class Counsel actively tried to
    24
                  resolve this issue with the City and class counsel in the Morski/Macias actions (Alan
    25
                  Himmelfarb). Since late August 2019, Class Counsel has attended two mediation sessions
    26

    27
          ^ This Report was initially due on October 27, 2019 (i.e., approximately 180 days post-appointment);
    28    however, due to pending negotiations with the City, Class Counsel requested, and was granted, an additional
          30 days.      _______
            NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
            OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                             3
           Case No. BC577267
                                                   Exhibit 13
                                                     549
    Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 5 of 62 Page ID
                                      #:3115
4


         1
                  with the City and Mr. Himmelfarb in an attempt to resolve the aforementioned Rule 17 issues.
      2
                  Class Counsel and Mr. Himmelfarb also jointly sent a settlement demand to the City.
      3
                  However, on November 22,2019, shortly before this Report was filed, the City rejected Class
      4
                  Counsel and Mr. Himmelfarb’s attempts to resolve the excluded claims for the period of
      5           2013-2015. The City stated it was willing to continue mediating the $8 million in zero
      6
                  bill/zero consumption claims; however, Class Counsel contends there is nothing left to
      7
                  mediate on that issue. The disputed Rule 17 issues will need to be litigated and presented to
      8           the Court.
      9
               3- Current Rule 17 Refunds/Credits: as stated in the Joint Status Report filed on November
     10
                  22, 2019 and in Court Monitor Paul Bender’s Declaration filed on November 22, 2019,
     11
                  approximately $38.4 million has been returned to class members under the Rule 17 provisions
     12
                  of the settlement (i.e., for the time period of September 11,2015 - January 2019).
     13
               4- Review of LADWP Remediation Efforts. Class Counsel is working with the City, the
     14
                  Independent Court Monitor, and the CC&B systems auditor, KPMG, to assess whether the
     15
                  LADWP’s remediation efforts have been effective. Specifically, Class Counsel is
     16           investigating the following:
     17
                                i. Is the LADWP complying with the Amended Rule 17? The LADWP recently
     18
                                   identified approximately $3 million in potential Rule 17 violations over the
     19
                                   last 10 months. Class Counsel is working with the LADWP and the Court
    20
                                   Monitor to investigate this issue and, if refunds/credits are owed, Class
    21                             Counsel will also ensure they are paid.
    22
                               ii. Is the CC&B system functioning correctly so that it meets the performance
    23
                                   metrics established under the settlement? It is integral to LADWP’s future
    24
                                   success that the CC&B system functions as intended.
    25
                               iii. Is the LADWP meeting performance metrics outlined in the settlement and if
    26
                                   not, why not? Class Counsel is working with the City to assess whether certain
    27
                                   metrics are realistic and attainable or if amendments to this part of the
    28                             settlement are needed.
             NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
             OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                       4
             Case No. BC577267
                                                  Exhibit 13
                                                    550
    Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 6 of 62 Page ID
                                      #:3116
4



              5. Refunds/Credits to Subclasses: The City has voluntarily provided Class Counsel with the
      2
                  amounts paid in refunds and credits for other aspects of the settlement including the
      3           overbilled class, the solar panel class, and the omnibus claims made class. The total amounts
      4           are detailed herein. Class Counsel will propound confirmatory discoveiy in the coming
      5           months to confirm the figures provided.
      6
              6- Special Masters, Court Appointed Monitor, KPMG, etc: Class Counsel works regularly
      7
                  with Barbara Barkovich, the Special Master in charge of claims reviews, Paul Bender, the
      8           Independent Court Monitor, and his colleague Siva Thoppe, to ensure that the settlement, as
      9           it currently stands, is being properly administered. Class Counsel has also met twice with
     10           KPMG which is performing an audit of the CC&B system. Class Counsel is also cooperating
     11           with Special Master Ed Robbins and will continue to do so moving forward.
     12
                  Issues Related to Prior Class Counsel, Class Liaison, and former Special Counsel: As
     13           detailed herein, there have been several roadblocks created by fonner class counsel, Jack
     14
                  Landskroner, class liaison Michael Libman, and former special counsel for the City, Paul
     15
                  Paradis, that have caused Class Counsel to spend time operating defensively on what it
     16
                  considers collateral issues as opposed to working on behalf of the class. Nevertheless, Class
     17
                  Counsel is taking steps to resolve all outstanding issues with former counsel, including but
     18
                  not limited to obtaining Mr. LandskronerN personal accounting, disgorging fees paid to
     19
                  Landskroner, Libman, and possibly Paradis, and resolving work product disputes with
    20            Paradis.
    21
                  Bradshaw Class Action: Class Counsel is monitoring the Bradshaw action that was filed in
    22            federal court and believes it is likely barred by the Jones settlement.
    23
              9. The Pansky Report: Class Counsel has reviewed the report of outside ethicist Ellen Pansky
    24
                  hired by the City. Class Counsel believes that, while much of the report is accurate, there are
    25            some fatal assumptions concerning the class settlement.
    26    C      Anticipated Next Steps
    27
                  This Report also outlines in greater detail below the next steps in Class Counsel’s
    28
          investigation and evaluation of the Jones settlement, including but not limited to conducting
           NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
           OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                         5
           Case No. BC577267

                                                 Exhibit 13
                                                   551
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 7 of 62 Page ID
                                  #:3117


  1
      confirmatory discovery with the assistance of Concentric, verifying the accuracy and fairness of
  2
      refunds/credits disbursed to date, tolling the statutory requirement of bringing a case to trial in five
  3
      years, continued work with the various special masters, court appointed monitors, and outside
  4
      consultants/auditors, and further evaluation into other aspects of the settlement including but not
  5
      limited to the solar panel class, the claims made provision, and the remediation and performance
  6
      metrics.
  7
              Additionally, Class Counsel wants to make clear that it does not believe, based on what it
  8
      knows thus far, that the settlement should be completely unwound or “blown up.” This will only
  9
      invite further problems, delay and likely spawn multiple new lawsuits that will go on for another
 10
      half-decade. The LADWP customers do not deserve further delay. Class Counsel is confident the
 11
      existing settlement can be reviewed and amended as needed. There may be some components that
 12
      are fair and reasonable. Only time and investigation will tell.
 13
              In short, there is still much work for Class Counsel to do to fulfill its duty of evaluating
 14
      whether the Jones settlement was fair, reasonable, and adequate.
 15                                                     11.
 16                        THE RETENTION OF INDEPENDENT CONSULTANTS TO
 17
                                         INVESTIGATE THE SETTLEMENT
 18
             Early on, Class Counsel expressed the need for a set of independent consultants/experts to
 19
      evaluate the methodologies and refund/credit calculations employed by the LADWP. The use of
 20
      third-party experts with no ties to the City, the LADWP, former class counsel, or foimer special
 21
      counsel, is imperative in light of the fact that the LADWP was allowed, in part, to selfidentify the
 22
      class members who received a refund/credit. The fact the LADWP was allowed to devise its own
 23
      methodologies, queries, assumptions, etc. was hotly contested by counsel in the related class
 24
      actions. Class Counsel believes it is in the best interests of the class to verify the LADWP’s work
25
      as well as the work of the court appointed monitor Paul Bender and his colleague Siva Thoppe. As
26
      discussed below, Class Counsel conducted a thorough search for the right set of experts and
27
      believes it has established a qualified team with no conflicts with any party, individual, or entity
28
      currently or formerly involved in the Jones case.
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                            6
       Case No. BCS77267
                                             Exhibit 13
                                               552
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 8 of 62 Page ID
                                  #:3118



  1   A.      The Process of Vetting and Selecting Outside Experts
  2
              Class Counsel initially engaged The Expert Institute to identify potential candidates. Class
  3
      Counsel instructed The Expert Institute to provide candidates with extensive experience with
  4
      public utilities, their billing practices and procedures, implementation of billing software, industry
  5
      standards, solar credits, etc. The Expert Institute ultimately recommended five (5) well-rounded
  6
      candidates whom Class Counsel vetted and individually interviewed.
  7
              Class Counsel also conducted its own independent search after speaking to other class
  8
      action attorneys and researching experts who have written white papers on utility issues, testified
  9
      on behalf of utilities for establishing rates, offer ratemaking consulting services, etc. Through this
 10
      process. Class Counsel identified and interviewed three (3) potential candidates with sufficient
 11
      experience to tackle this project. From these three candidates. Concentric Energy Advisors stood
 12
      out from the rest both in terms of breadth of relevant experience and a large enough team to handle
 13
      a variety of issues.
 14
              In addition to engaging The Expert Institute and doing their own expert search, Class
 15
      Counsel also met telephonically with Dr. Fred Pickel, the ratepayer advocate in the Office of
 16
      Public Accountability. He recommended two additional consultants who Class Counsel vetted and
 17
      interviewed. Dr. Pickel also recommended John Reed from Concentric Energy Advisors (who
 18
      Class Counsel had already identified) and understood them to be well-qualified.
 19
              For each and every candidate, including Concentric, Class Counsel conducted a conflict
 20
      check to ensure the candidates had no prior relationships with the City Attorney Office, Jack
 21
      Landskroner, Michael Libman, Paul Paradis, Paul Bender, Siva Thoppe, Aventador or Ardent
 22
      Cyber Solutions.
 23
             After eliminating consultants that had potential prior working relationships with the City or
 24
      were ill equipped to handle a project of this size and complexity, Class Counsel narrowed the list,
 25
      ultimately selecting Concentric Energy Advisors.
 26   B.      Concentric Energy Advisors
 27
             On November 4, 2019, Class Counsel retained Concentric Energy Advisors (“Concentric”),
 28
      a well-established regulatory and utility consulting firm with offices throughout the East Coast, to
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                           7
       Case No. BC577267
                                            Exhibit 13
                                              553
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 9 of 62 Page ID
                                  #:3119


  1
      assist in evaluating the overall fairness of the settlement and verifying the work of the LADWP and
  2
      the court appointed monitor (Bender).
  3           1.      Concentric’s Project Team
  4
              The project team assigned to the Jones case is comprised of team leader Gregg Therrien, a
  5
      former utility rates director with extensive experience implementing new billing systems and rate
  6
      changes for regulated utilities. He also has experience with forensic billing investigations that
  7
      required developing extensive databases and analysis to determine the affected population of
  8
      customers and the amount of over-or-under billing charges. Mr. Therrien is supported by Ben
  9
      Davis and Marisa Ihara.
 10
             Mr. Davis has extensive experience with utility regulation and is uniquely qualified to assist
 11
      in solar panel matters. Ms. Ihara has extensive and deep understanding of customer systems and
 12   database tools. One of Ms. Ihara’s past engagements required the consolidation of several rate
 13   divisions into a consolidated rate class. This required multiple rate and bill impact iterations,
 14   overall revenue analysis, and comprehensive regulatory compliance filings. Additionally,
 15
      Concentric’s Chairman and Chief Executive Officer, John Reed, will serve as Senior Advisor and
 16   provide oversight and guidance on the project.
 17
             Concentric routinely supplements the team with qualified advisors, consultants and analysts
 18   as the scope and nature of the engagement develops. The team’s cuiTiculum vitaes are attached to
 19   the accompanying Declaration of Gregg Therrien as Exhibits 1,2 and 3.
 20          2.      Scope of Work - Phase One
 21
             Concentric’s current scope of work includes an investigation into the following:
 22                  1.      whether the population of affected LADWP customers has been accurately
 23
                             determined;
 24                  11.     whether the affected customers’ rate credits have been calculated accurately
 25
                             and fully, including whether the methodologies and assumptions employed
 26
                             by the LADWP were reasonable and fair to the consumers and whether the
 27
                             data used to calculate refunds/credits was viable and accurate to begin with
28                           (to the extent it can be determined);
      NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
      OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                          8
      Case No. BC577267
                                             Exhibit 13
                                               554
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 10 of 62 Page ID
                                   #:3120


   1                  111.   whether the refunding of these credits has been performed accurately and
   2                         fully, and
   3                  IV.    whether the affected solar customers’ bills are accurate and whether solar
   4
                             interconnection delays caused by the LADWP were properly compensated to
   5                         those affected solar customers.
   6
              Concentric will also perform the following work in the course of their investigation;
   7                  1.     Test the 100% refund promise by selecting a statistically relevant sampling
   8
                             to make certain that the LADWP properly read meters, properly evaluated its
   9                         own service, and properly issued bills to its own customers;
  10                  11.    Review a certain set of pre-September 2013 billing records of LADWP
  11
                             customers to make certain that, before September of 2013, LADWP
  12                         customers were receiving accurate bills, and
  13                  111.   Evaluate every aspect of the settlement, including a review of refunds/credits
 14                          to the following subclasses and Rule 17 recipients:
  15                         a)      Overbilled Subclass - all LADWP customers that were overbilled as
 16
                             a result of being charged an icon-ect rate, incorrect amount of consumption,
 17
                             incorrect utility tax rate, or who did not have a discount applied;
 18
                             b)      Incorrect Fee Subclass - all LADWP customers who were charged
 19
                             an incorrect fee, including but not limited to late payment fees, reconnect
 20
                             fees, and/or start service fees;
 21
                             c)      Unrefimded Balance Subclass - all LADWP customers who had
 22
                             closed accounts with credit balances and are owed refunds that have been
 23
                             withheld during the period of September 3, 2013 to the date of final
 24                          approval;
 25
                             d)     Solar Subclass - all LADWP customers who have solar systems and
 26
                             applied to participate in the Solar Photovoltaic Incentive Program from
 27
                             February 13, 2010 to the date of final approval and (i) experienced delay
 28
                             beyond 30 days after submission of the complete Incentive Application and
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                          9
       Case No. BC577267
                                             Exhibit 13
                                               555
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 11 of 62 Page ID
                                   #:3121



                       Supporting Documentation and/or indication that the solar system was fully
  2
                       permitted and ready for inspection in receiving a reservation confirmation
  3
                       and/or connecting to the solar system; and/or (ii) have not been billed for
  4
                       energy consumed and/or generated; and/or (iii) have not been credited for
  5
                       excess energy generated by the customer’s solar power system. Specific to
  6
                       the consultant’s potential role, this will also include a review of the solar
  7
                       refunds to make certain those harmed customers were properly compensated
  8
                       (including, but not limited to, generation provided by those solar facilities).
  9
                       e)      Premise Condition/Estimated Bill Subclass - all LADWP customers
 10
                       that (i) unbeknownst to the customer, had a premise condition that caused
 11
                       excessive consumption of water and/or power; (ii) received estimated bills
 12
                       for multiple billing periods after September 3, 2013; (iii) because of these
 13
                       estimated bills were prevented from timely discovering the premise
 14
                       condition; and (iv) were charged greater quantities of water, power or
 15
                       sewage than they otherwise would have been charged.
 16
                       i)     Automatic Bill Payment/Bank Overdraft Charge Subclass - all
 17
                       LADWF^ customers that (i) enrolled in automatic bill payment plan with a
 18
                       bank and (ii) were charged overdraft fees because the LADWP charged the
 19
                       customer an incorrect amount, which caused the customer’s bank account to
 20                    be overdrawn;
 21
                       g)      Omnibus Subclass - all LADWP customers who believe they were
 22
                       (i) incorrectly assessed a charge for power, water, sewage or sanitation
 23
                       services at any time between September 3, 2013 - the date of final approval
 24
                       that is not covered by any of the Subclasses listed herein; or (ii) otherwise
 25
                       damaged as a result from their participation in the LADWP’s solar incentive
 26
                       program at any time between February 13, 2010 to the date of final approval;
 27
                       h)     Amended Rule 77 - all LADWP residential and commercial
 28
                       customers who have been back-billed (i.e., received no bill for more than
      NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
      OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                       10
      Case No. BC577267
                                       Exhibit 13
                                         556
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 12 of 62 Page ID
                                   #:3122



  1
                             one billing cycle) at any time between September 11, 2015 through January
  2
                             2019 who should have received a refund or credit for any amounts billed in
  3
                             excess of 3 billing cycles (customers billed bi-monthly) or 6 billing cycles
  4                          (customers billed monthly);
  5                  IV.     Concentric will also assist Class Counsel in developing confirmatory
  6
                             discovery that is sufficiently tailored to obtain the responses necessary to
  7
                             confirm the City has complied with the provisions of the settlement.
  8          Naturally, as their investigation proceeds, there maybe adjustments to the scope of work,
  9
      but this initial proposal sets the stage for verifying the refunds/credits that have been disbursed thus
 10
      far, which will go a long way toward helping Class Counsel evaluate the overall fairness of the
 11   settlement.
 12          3.      Plan for Concentric in Next 90 Days
 13          The duration of Phase One has yet to be determined. Per their agreement, Concentric will
 14   estimate the duration of Phase One in approximately thirty' days which gives them sufficient time
 15   to bring themselves up to speed. However, Class Counsel has demanded that Concentric move as
 16   quickly as possible to fulfil Phase One objectives with a 90-day target in mind. Whether Concentric
 17   is able to meet these goals within 90-days depends largely on how quickly the City can provide
 18   Concentric with the access it needs to do its job. Class Counsel has already requested access for
 19   Concentric; however, the City requires llirther detail about the type of information Concentric
 20   needs before it can grant access to data and LADWP employees. To resolve this issue, the
 21   immediate plan is for Concentric to meet with Mr. Thoppe to learn more about the technical
 22   aspects of the refund/credit methodologies and process. Then, Concentric will meet with the City’s
 23   outside counsel to identify the specific information they need to perform their tasks.
 24          Assuming the City cooperates fully with Concentric and in a timely manner, Class Counsel
 25   has requested that in the next 90-days Concentric dissect each subclass and make determinations on
 26   whether the stated goals of the settlement have been met. As Concentric reaches final conclusions
 27   on any portion of the settlement. Class Counsel will advise the Court either on an ad hoc basis or in
 28
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)
       Case No. BC577267
                                             Exhibit 13
                                               557
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 13 of 62 Page ID
                                   #:3123


      1
           their regularly scheduled reports to the Court (e.g., Joint Status Reports and quarterly reports).
      2
           Class Counsel will continue to outline plans for future work as the project unfolds.
      3
                  In the event Concentric identifies areas where the class has not been fully or fairly
      4
           compensated, the goals of the settlement have not been reached, or other problems or flaws exist,
      5
           Class Counsel will propose a plan for remediation and coixection which can become part of any
      6
           final resolution or amendment to the settlement. In the event that Concentric concludes the class,
      7
           or any subclass, has been fairly compensated, the terms have been adequately complied with, and
      8
          there are no substantial problems. Class Counsel will outline a plan of action for closure and
   9
          finalization of these issues.
  10
                  In addition, and as discussed in greater detail herein. Concentric is also involved in
  11
          checking the work of Bender and the City with respect to Rule 17. Because Class Counsel has
 12
          already identified, with the assistance of Bender and Thoppe, areas where Rule 17 claims were
 13
          excluded (September 3, 2013       September 10, 2015), withheld (zero bill/zero consumption) or
 14
          otherwise not fully and fairly compensated, Class Counsel will endeavor to resolve these iissues
                                                                                                      *
 15
          with the City or, if resolution is unsuccessful, continue litigating these claims.
 16               4.     Neutrality and Payment
 17
                  Class Counsel has filed concurrently herewith a declaration from Gregg Therrien indicating
 18
          that Concentric has done no prior work for the City, has no prior relationships with any party,
 19
          individual, or entity currently or formerly involved or associated with the Jones action, and are free
 20
          of any influence from the City.
 21
                 The City has agreed to pay Concentric’s fees for Phase One; however. Class Counsel has
 22
          executed the contract with Concentric and is initially responsible for paying Concentric’s fees to
 23
          ensure there is no legal relationship between Concentric and the City. Class Counsel will seek
 24
          reimbursement from the City as the fees are owed. Class Counsel is responsible for developing the
 25
          goals and tasks of this project and for supervising Concentric’s work. The City has no control or
 26
          influence over the project. Moreover, Class Counsel has specifically directed Concentric that they
 27
          are to have no preconceived direction on the outcome and that their work is to be neutral. It is the
 28
          goal of Class Counsel to make certain that Concentric does their work in a fair and equitable
          new class COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION------------
          OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                            12
          Case No. BC577267
                                                 Exhibit 13
                                                   558
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 14 of 62 Page ID
                                   #:3124



      1
           manner with an eye towards a fair result. Moreover, as Class Counsel stated before, settlements
   2
           are not necessarily perfect. The goal is not to identify nominal eiTors, but instead evaluate the best
   3
          result possible that can be achieved under the circumstances. This goal has been communicated to
   4
          Concentric.
   5       C       Statistician
   6
                   Class Counsel reported in its 90-Day Report that there may be a need for a statistician to
   7
          help identify a statistically relevant sampling of customers and ratepayers. Concentric has not yet
   8
          determined whether it needs a statistician. They have indicated that it may be necessary for them
   9
          to check all of the accounts and not just a statistically relevant sample. Nevertheless, Class Counsel
  10
          has selected an experienced statistician from Cal Tech who has agreed to work on this project if
 11
          needed. Class Counsel will refrain from identifying this expert until and unless he is called upon.
 12
                                                             III.
 13
                                              RULE 17: DISPUTED ISSUES
 14       A.       Recap of Rule 17 Issues Outlined in the 90-Day Report
 15
                   In the 90-Day Report, Class Counsel provided a thorough overview of the issues arising
 16
          from the Amended Rule 17 (also known as “back-billing”) provisions of the settlement.
 17
          Specifically, Class Counsel expressed concern about the following issues which are still relevant
 18
          today:
 19
                   1.     The Case of the Mysteriously Increasing Rule 17 Refunds: Shortly before Class
 20
          Counsel was appointed, Paul Bender attended a meeting with the LADWP on or about April 9,
 21
          2019 wherein he learned for the first time that the Rule 17 credits/refunds were estimated at $24
 22
          million, or more. (Deelaration of Independent Court Monitor, Post April 9-11, 2019 Site Visit,
 23
          4.24-5:6, on file with the Court.) Prior to that meeting, the LADWP calculated the payments at
 24
          approximately $950,000. On April 17, 2019, new Class Counsel was appointed and began working
 25
          with Mr, Bender. Shortly thereafter, the LADWP determined the total amount of Rule 17
 26
          credits/refunds was closer to $39 million.'*
 27

 28        At one point in April 2019, Rule 17 refunds/credits were approximately $50 million but deductions were
          made for the zero bill/zero consumption credits ($8M). accounts that were potentially fraudulent and other
           NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
           OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                              13
           Case No. BC577267
                                                   Exhibit 13
                                                     559
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 15 of 62 Page ID
                                   #:3125



  1
               This huge jump in value within a short period of time was a mystery' to Class Counsel at the
  2
       90-Day mark and remains a mystery to this day. If the LADWP grossly underestimated the amount
  -3
       of Rule 17 refunds the first time around, what other claims were underestimated and escaped
  4
       detection? Class Counsel will invest significant time in the months ahead investigating this issue
  5
       through confirmatory discovery and with Concentric’s assistance. Obviously, this mysterious jump
  6
       factored heavily into Class Counsel’s decision to retain independent consultants to verify the
  7
       LADWP and Bender’s work.
  8
               2.      The Excluded Back-Billing Claims: Another area of concern was the express
  9
       exclusion of back-billing claims for the period of September 3, 2013 - September 10, 2015. These
 10
       were back-billing claims that fell squarely within the Amended Rule 17 definition of back-billing
 11
       and the alleged class period. The carve-out for this time period was a red-flag to Class Counsel
 12
       from the start. As discussed below, evidence has recently come to light that potentially explains
 13
       why these extremely valuable back-billing claims were excluded: Mr. Landskroner appears to have
 14
       used his insider knowledge of these claims to leverage significantly more attorney fees than his
 15
       Lodestar could justify. The City continues to deny that it excluded this time period because of
 16
       Landskroner’s demands, but an August 1,2015 email from the City’s outside counsel suggests
 17
       otherwise. Class Counsel intends to further investigate the reasons why this time period was
 18
       excluded.
 19
               3.     The Abandoned $8 Million: A third area of concern was the City’s decision to pull
 20
       the plug on $8 million in credits/refiinds owed on zero-bill/zero-consumption claims. The "Zero
 21
       Bill” and “Zero Consumption Bill” scenarios refer to instances where (1) - the charges for electric
 22
       and water services are listed as zero dollars (zero bills) or (2) a bill contains minimum fees and
 23
       charges but shows “zero” for electricity or water consumption (“zero consumption”). The City
 24
       claims it stopped deployment of these refunds/credits because they were rectified through the
 25
       cancel-rebill process and, the City argued, cancel-rebill claims are carved out for the Macias action.
 26
       Class Counsel argued in the 90-Day Report (and in several briefs filed since then) that there is no
 27

 28    “exceptions” such as credits/re funds that were already applied by the LADWP because customers had called
       to complain.
         NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
        OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                           14
        Case No. BC577267
                                              Exhibit 13
                                                560
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 16 of 62 Page ID
                                   #:3126



   1
       significant difference between receiving no bill at all and receiving a bill that says “zero” for either
   2
       charges or consumption. Both scenarios undermine the stated purpose behind amended Rule 17
   3
       which is to provide timely and accurate bills. The “cancel-rebill” component should not factor into
   4
       providing these refunds/credits to the customers under Rule 17.
   5
       B.      There is Substantial Evidence that Supports Class Counsel’s Conclusion that Certain
   6
       Claims Were Intentionally Excludedfrom Jones.
   7
              After expressing initial concerns in the 90-Day Report about potentially excluded claims,
   8
       Class Counsel did a deep dive into the pleadings, correspondence, demand letters, and numerous
   9
       revisions to the settlement to determine that the Jones action always contemplated claims going
  10
       back to September 3, 2013 and had alleged back-billing, zero-bill/zero consumption (among other
  11
       claims eventually excluded) from the start. This supports Class Counsel’s argument that certain key
  12
       claims were alleged and then abandoned. The question is why? The answer to that question came
  13
       in the form of an explosive email from the City’s outside counsel on August 1,2015 which
  14
       essentially establishes that former class counsel Jack Landskroner knew the back-billing claims
  15
       would have a huge financial impact on the City if the City were forced to issue refunds, and he
  16
       used that knowledge to his advantage.
  17
               1.      The Original and Amended Jones Complaints contained allegations of Back-
  18
                       Billing and Zero Bill/Zero Consumption during the relevant class period of
  19
                       September 3, 2013 forward.
 20
               When the Jones action was filed on April 1,2015, the original complaint - which eveiyone
 21
       now knows was largely drafted by Paradis/Klesel and handed on a silver platter to Landskroner and
 22
       Libman - was specifically designed to consume each and every claim that were in the four
 23
       previously filed actions: Kimhi, Bransford, Morski, and Fontaine (see fn. 1, infra.) As such, the
 24
       original Jones complaint contained every possible claim, even ones that were eventually excluded
 25
       from the final-approved settlement. For example, the original Jones complaint contained
 26
       allegations of “delayed billing” which is the same as “back-billing.” The original Jones complaint
 27
       also alleged the problematic billing existed before and after the CC&B system took effect on
 28
       September 3, 2013. (See Jones Complaint, filed April 1,2015, at ff 2-5, on file with the Court.)
        NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
        OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                          15
        Case No. BC577267
                                              Exhibit 13
                                                561
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 17 of 62 Page ID
                                   #:3127


  1
      However, the demand letter, sent the veiy next day, did not reference delayed billing (i.e., back-
  2
      billing) as one of the subclasses. Why allege “delayed billing” claims in the complaint but not
      include them as a subclass in the demand letter?
  4
             On or about June 12, 2015, Landskroner and the City had reached a settlement, except for
  5
      the issue of attorney fees. We do not know what happened during those 71 days of negotiations
  6
      with respect to back-billing claims and the time period of September 3, 2013 - September 10,
  7
      2015. All we know is that on August 17, 2015, Landskroner filed an Amended Complaint that
  8
      continued to allege problems with “delayed billing” (aka Back-billing) but conveniently omitted
  9
      victims of said billing from the list of subclasses (like the demand letter), and it blamed every
 10
      problem exclusively on the CC&B system (i.e., no mention of problems existing before September
 11
      3, 2015). (See generally. Amended Complaint, filed August 17, 2015, on file with the Court.)
 12
      Interestingly, the Amended Complaint did contain a subclass called “Estimated Electric Bills with
 13
       Minimum Charge” Subclass” which encompassed “all LADWP residential and small commercial
 14
      customers: (i) whose consumption was estimated to be zero. ” (Amended Compl., pp.24-25.) This
 15
      subclass was also included in the initial version of the settlement submitted to the Court for
 16
      preliminary approval on August 17, 2015. However, the subclass is missing from the Revised
 17
      Settlement that obtained final approval. This “minimum chai'ge” subclass essentially mirrors the
 18
      zero bill/zero consumption claims at issue today.
 19
             2.      Landskroner Leveraged Back-Billing Claims to Negotiate Attorney Fees.
 20
             Sornetime between June 12, 2015 and August 1,2015 discussions commenced regarding
 21
      attorney fees. This is apparent because on August 1,2015, outside counsel for the City sent an
 22
      email to the City which reveals the City was laced with considerable financial/economic impact if
 23
      forced to reimburse “back-billed” accounts, which Paradis valued at the time to be in the range of
 24
      $80-120 million. (See Exhibit 83 to the Deposition of Eskel Solomon, on file with the Court.) The
 25
      August 1, 2015 email also establishes that Landskroner threatened “to leverage the back-billed
 26
      accounts issue” to secure attorney fees that would be indefensible given the amount of time/effort
 27
      he put into the case; City’s outside counsel deems Landskroner’s maneuvers tantamount to
 28
       blackmail.” (Id.)
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                          16
       Case No. BC577267
                                             Exhibit 13
                                               562
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 18 of 62 Page ID
                                   #:3128



  1
              It is obvious, based on what it has reviewed thus far, that the City and Landskroner
  2
      ultimately compromised on the back-billed account issue by excluding the 9/3/2013-9/10/2015
  3
      time period (which would minimize the financial impact on the City) and including the 9/11/2015 -
  4
      11/18/2016 time period (which would increase the overall value of the settlement and help justify
  5
      Landskroner’s fees). It is equally apparent that the September 11, 2015 date which kicked off the
  6
      current refunds/credits was arbitrary (it happens to be the date of the first preliminary approval
  7
      hearing - but the Court did not approve the settlement at that time).
  8
              In short, Landskroner did not act in the best interests of the class and the City did not act in
  9
      fiirtherance of its goal to fully refund the ratepayers when they agreed to exclude these claims from
 10
      the Jones Settlement. In an effort to find a remedy for the class on these issues. Class Counsel
 11
      initiated mediation with the City and invited Mr. Hiramelfarb, counsel in the Macias/Morski class
 12
      actions to join in the negotiations. Class Counsel included Mr. Himmelfarb because he eventually
 13
      incorporated the excluded claims and time period into the Macias action. The purpose of mediation
 14
      was to find a resolution to the disputed Rule 17 issues: (1) back-billing and zero-bill/zero-
 15
      consumption from September 3, 2013 - September 10, 2015 and (2) immediate payment of the $8
 16
      million in zero-bill/zero-consumption for September 11, 2015 - January 24, 2019.
 17
      C.      The Dispute Over Class Counsel’s Authority to Investigate the Excluded Claims.
 18
              On August 27, 2019, the City, Class Counsel in Jones, and Mr. Himmelfarb attended a
 19
      mediation with Hon. Carl West. At first it appeared that Mr. Himmelfarb was amenable to working
 20
      with Class Counsel to settle the disputed Rule 17 issues. However, after the August 2019
 21
      mediation, things fell apart when Mr. Himmelfarb tried to settle all of his claims directly with the
 22
      City and filed a request for clarification from the Court regarding Class Counsel’s authority to
 23
      examine claims intentionally omitted from the class settlement, including the aforementioned Rule
 24
      17 issues. Specifically, Mr. Himmelfarb argued that he negotiated the carved-out claims and that
 25
      Class Counsel exceeded the scope of their authority' by investigating and attempting to resolve
 26
      them.
 27
              After extensive briefing and oral argument, the Court ruled on October 18, 2019 that his
 28
      order appointing Class Counsel clearly and unambiguously granted Class Counsel the power to
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                          17
       Case No. BC577267
                                             Exhibit 13
                                               563
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 19 of 62 Page ID
                                   #:3129



  1
      investigate all aspects of the settlement, including whether prior class counsel acted in the best
  2
      interest of the class and whether the settlement was fair, reasonable and adequate. (See Notice of
  3
      Ruling re October 18, 2019 Hearing, on file with the Court.) Thereafter, Mr. Himmelfarb agreed to
  4
      return to mediation with Class Counsel and the City.
  5
      D.      The Current Status of the Disputed Rule 17 Issues.
  6
             Class Counsel has spent the majority of the last four months investigating and mediating
  7
      these Rule 17 issues with the City and Mr. Himmelfarb. Class Counsel attended multiple mediation
  8
      sessions with the City and two day-long mediations with the City and Mr. Himmelfarb. Class
  9
      Counsel and Mr. Himmelfarb also sent the City a joint settlement demand on the disputed Rule 17
 10
      issues, which the City presented to the Board on November 19, 2019. On November 22, 2019, the
 11
      City responded to the settlement demand by rejecting Class Counsel’s proposed resolution for the
 12
      excluded time period of 2013-2015. The City is willing to continue mediating the $8 million in
 13
      zero-bill/zero consumption claims for the time period of September 2015 - present. Class Counsel
 14
      contends there are no issues left to mediate. Class Counsel will now move forward with formal
 15
      discoveiy on these issues and will bring the disputed legal issues to the Court for resolution.
 16
             Lastly, as indicated above, there are numerous other issues about the settlement which have
 17
      not yet been addressed by the consultants or Class Counsel and, it is possible but not certain, that
 18
      other areas of the settlement will need clarification or amendment. The disputed Rule 17 issues are
 19
      only a small slice of the settlement that Class Counsel is addressing at this moment in time. Class
 20
      Counsel will continue to investigate the other aspects of the settlement, both what the settlement
 21
      includes and potentially excludes, in due course and with due diligence.
 22
                                                       IV.
 23
                  CREDITS AND REFUNDS PAID TO CLASS MEMBERS TO DATE
 24
             Part of our duties as Class Counsel is to ensure that credits and refunds identified prior to
 25
      our appointment were appropriately distributed to the class members. Additionally, Class Counsel
 26
      is obligated to ensure the LADWP and its billing system is operating efficiently and in compliance
 27
      with the settlement, particularly Rule 17. To that end. Class Counsel has requested from the City a
 28
      complete report of all credits/refunds paid to class members to date. Part of Concentric’s work will
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)
       Case No. BC577267
                                             Exhibit 13
                                               564
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 20 of 62 Page ID
                                   #:3130



  1
      focus on verifying that the refunds/credits were identified using the appropriate methodologies and
  2
      assumptions.
  3
      A.        Overview ofAmounts Paid to Each Subclass
  4
                According to the City, the LADWP has issued approximately $106 million in
  5
      refunds/credits to the following subclasses:
  6

  7                        SUBCLASS                              TOTAL                REFUNDS/CREDITS
                                                                AMOUNT                   COMPLETE?
  8                                                             APPLIED

  9                       Pre-Identified
           1. Overbilled                                   $25,284,733.03          Yes
 10        2. Incorrect Fee                                $18,774,920.09          Yes
           3. Unrefunded Balance                           $17,002,451.43          Yes
 11        4. Solar                                        $5,582,075.53           Yes
                          Claims Made                      $942,785.22^
 12
           5. Premise Condition/Estimated Bill                                     Yes
 13        6. Automatic Bill Payment/Bank Overdraft                                Yes
           7. Omnibus                                                              Yes
 14        8. Rule 17 (September 11, 2015 - Present)       $38,434,658.90          Ongoing but nearly
                                                                                   complete^
 15        TOTAL CREDITS/REFUNDS                           $106,021,624.20
           APPLIED TO DATE
 16
                These numbers are, of course, subject to confirmatory discovery.
 17
      B.        Continuing Rule 17 Violations
 18
                In his report filed on November 22, 2019, Court Monitor Paul Bender Class Counsel
 19
      reported;
 20                    It is our understanding that, in January 2019, LADWP implemented
                       the necessary CC&B system and manual processes to attempt to
 21
                       ensure that there are no ongoing violations of Rule 17. All credit
 22                    amounts referenced above were calculated as of the January 2019
                       cut-off date. Therefore, as we recommended, LADWP recently
 23                    queried the billing system to determine if there were any more Rule
                       17 violations since January 2019. Three million dollars, an average
 24                    of $300,000per month, of additional potential Rule 17 violations
                       were discovered through this process over a 10-month period,
 25
                       which the LADWP is now reviewing. We will monitor this review
 26

 27     The total amount of refunds/credits for all claims-made subclasses is approximately $900,000; however,
      Class Counsel does not yet know how that total breaks out for each claims-made subclass.
 28   ® Further detail about the eurrent Rule 17 refunds/credits is provided in the .loint Status Report and Court
      Monitor Paul Bender’s Quarterly Declaration filed on November 22. 2019.
        NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
        OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                                 19
       Case No. BCS77267
                                                Exhibit 13
                                                  565
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 21 of 62 Page ID
                                   #:3131



   1                   process to ensure that Rule 17 violations are identified and credited
                       appropriately. (Declaration of Court Monitor, November 22, 2019, f
   2                   7, on file with the Court) (emphasis added).
   3           The City reports that it is conducting a manual review of the $3 million to ascertain whether
   4   they are true Rule 17 violations. In any event, Class Counsel believes these potential violations - to
   5   the tune of $3 million over 10 months - is a serious concern, particularly given the overall distrust
   6   the LADWP customers have of the department and its billing practices in general. Class Counsel
   7   will continue to work with the LADWP, the Court Monitor, Concentric, and KPMG to determine
   8   whether these “potential” violations are actual violations that need to be refunded/credited to the
   9   customers.
  10                                                      V.

  11                          REPORT ON CLASS COUNSEL’S WORK WITH
  12                 SPECIAL MASTERS, AUDITORS. AND THE COURT MONITOR
  13   A.     Special Master Barbara Barkovich, Ph. D.
  14           Under the terms of the settlement, Barbara Barkovich, Ph.D., was appointed as the
  15   independent Special Master responsible for conducting all reviews requested class members of
  16   their individual claims (“Special Master Review”). (RCAS, 53-54.) The settlement further
  17   provides that Dr. Barkovich is to obtain the information necessary to review the claims de novo
  18   and make a decision based on a preponderance of the evidence. (Id.) The Special Master is to mail
  19   her determination letters to the individual class members and submit all determinations to the Court
 20    in the form of a “Report and Recommendation.” (Id.) Additionally, any class member who wishes
 21    to appeal Dr. Barkovich’s determination shall submit a letter to the court requesting a review. (Id.)
 22           Class Counsel is included in the daily emails between Dr. Barkovich and the City. The City
 23    appears to cooperate with Dr. Barkovich, promptly providing her with the requested documentation
 24    and/or answers to her questions. Class Counsel has also reviewed final determinations issued by
 25    Dr. Barkovich. While Dr. Barkovich appears to do a thorough analysis of each claim, the vast
 26    majority of the determinations thus far have been in favor of the LADWP. It is entirely possible
 27    these determinations are fair and accurate; however. Class Counsel will investigate this issue
 28
        NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
                                                                                                             20
        OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)
        Case No. BCS77267
                                             Exhibit 13
                                               566
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 22 of 62 Page ID
                                   #:3132



  1
      further with the assistance of Concentric. One of the questions Class Counsel has is whether the
  2
      documentation and bills submitted to Dr. Barkovich is correct/accurate in the first place.
  3
              The following is an update on Dr. Barkovich’s work as of November 22, 2019^:
  4

  5
       Total Number of Claims Received for Review                    267
  6
       Total Number of Determinations Made (as of Nov. 22, 2019)     185
  7
       Total number of reviewed claims deemed in favor of DWP        152
  8
       Total number of reviewed claims deemed in favor of            33
  9
       customers                                                     Note: the LADWP reported in April 2019
 10
                                                                     there were approximately $1200 in
 11
                                                                     credits paid to the claims sent for review;
 12
                                                                     however, it is unknown at this time
 13
                                                                     whether additional credits are owed.
 14
       Total number of decision letters sent out to date:            131
 15
                                                                     Note: per the City: 43 of the remaining
 16
                                                                     54 determinations will be sent out by
 17
                                                                     November 27, 2019; the remaining 11 are
 18
                                                                     being held pending a further response or
 19
                                                                     determination by the LADWP.
 20
       Total number of customers who have requested an appeal to     5
 21
       the court:
 22
              Dr. Barkovich’s work is nearly complete. Once she has made final determinations on all of
 23
      the claims she has received, per the Court’s prior direction, the parties will file Special Master
 24
      Barkovitch’s Report and Recommendation. At that time, the appeals will also be presented to the
 25
      Court, under seal, for determination.
 26

 27
      ’ These numbers differ slightly from those reported by Mr. Bender in his Declaration of November 22,
 28   2019. Mr. Bender did not have the most recent numbers (his numbers are from November 6, 2019). The
      City was able to obtain the most recent numbers from Ms. Barkovich and KCC.
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                              21
       Case No. BC577267
                                                Exhibit 13
                                                  567
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 23 of 62 Page ID
                                   #:3133



  1
      B.     Special Master Ed Robbins
  2
             Class Counsel has been cooperative with the Special Master Robbins and provided him and
  3
      his team with whatever they need. The respect and relationship between Mr. Robbins and Class
  4
      Counsel has been mutual. Class Counsel will continue to cooperate fully with Mr. Robbins’
  5
      investigation.
  6
      C      KPMG
  1
             Pursuant to the terms of the settlement, the City engaged the services of KPMG to audit the
  8
      CC&B System to test whether it is billing customers timely and accurately. KPMG began its work
  9
      with the City in April 2019. Since their appointment, Class Counsel has met with KPMG twice
 10
      and received updates that appear to confirm that the CC&B System is operational. However, Class
 11
      Counsel reserves any final observations until KPMG issues its final report in December 2019.
 12
      D.     Independent Court Monitor Paul Bender
 13
              1.       Observations on the Court Monitor’s Performance
 14
             Paul Bender was appointed as the Independent CC&B Billing System Monitor pursuant to
 15
      the teiTns of the settlement. Class Counsel has interviewed both Mr. Bender and his colleague Siva
 16
      Thoppe on numerous occasions and has seen first hand how he works with Mr. Thoppe to ensure
 17
      the City is meeting the goals set forth in the settlement, including issuing nearly $38 million in
 18
      Rule 17 refunds/credits for the September 11, 2015 - January 2019 period. Mr. Bender and Mr.
 19
      Thoppe appear relentless in their oversight of the City, requiring detailed explanations of why
 20
      certain refunds/credits have not been paid and demanding answers as to how the City intends to
 21
      manage phase 2 of the CC&B system implementation. On the last point, the City has repeatedly
 22
      assured Class Counsel that the LADWP will not upgrade the CC&B system (phase 2) until the
 23
      Rule 17 credits/refund process is complete. Furthermore, the City has assured Class Counsel that it
 24
      will keep both Mr. Bender and Class Counsel updated on the status of the phase 2 implementatio n.
 25
      Class Counsel (and Mr. Bender) believe it is imperative that any upgrade to the CC&B system be
 26
      done with proper oversight both internally and with outside consultants to ensure that the CC&B
 27
      fiasco that occurred in 2013 does not occur again. Additionally, Mr. Bender and Mr. Thoppe
 28
      alerted Class Counsel about certain Rule 17 issues, including the $8 million in refunds/credits for
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALlJATrON
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                          22
       Case No. BC577267
                                             Exhibit 13
                                               568
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 24 of 62 Page ID
                                   #:3134



  1
      zero bill/zero consumption class members that were slated to be disbursed but then withdrawn by
  2
      the City at the last minute. 8
  3
              While Mr. Bender and Mr. Thoppe have appeared diligent in performing their duties, Class
  4
      Counsel believes it is necessary for Concentric to review Mr. Bender and Mr. Siva’s work to
  5
      ensure they did not simply rubber stamp whatever methodologies the LADWP devised to identify
  6
      affected accounts. Class Counsel made this intention clear to Mr. Bender from the start. Mr.
  7
      Thoppe has already met with Concentric to begin this process.
  8
              2.       Opinions/Recommcndations re Issues Raised in Panskv’s Report re Bender.
  9
              Recently, Ellen Pansky, an ethicist retained by the City of Los Angeles to offer opinions
 10
      concerning ethical issues involved in this case, released a report which will be discussed in some
 11
      detail below. However, a portion of that report raised questions about Mr. Bender’s impartiality
 12
      because one of his declarations to the Court was prepared by Paul Paradis. It is Class Counsel’s
 13
      opinion that this single declaration, by itself, is insufficient evidence of any wrongdoing by Mr.
 14
      Bender. Attorneys prepare declarations for experts all the time. Nevertheless, the fact that Paradis
 15
      was involved with a declaration definitely warrants further investigation. However, Class Counsel
 16
      believes the job of investigating Mr. Bender’s impartiality/veracity should be left to Special Master
 17
      Robbins. Class Counsel will reserve any judgment until Special Master Robbins and/or the Court
 18
      render an opinion.
 19
              Additionally, Class Counsel believes terminating Mr. Bender at this late stage would be
 20
      disruptive to the class, particularly if the Special Master or the Court have not yet weighed in on
 21
      the matter. Mr. Bender and Mr. Thoppe will soon conclude their work on current Rule 17 credits
 22
      for the September 11, 2015 - .Tanuaty 2019 time period. Little remains in Mr. Bender’s scope of
 23
      work and contract budget. Class Counsel also believes that Mr. Bender should be paid for his work
 24
      until and unless he is removed by the Court. While Class Counsel does not support Mr. Bender’s
 25
      removal at this time. Class Counsel may recommend retaining the services of Mr. Thoppe (without
 26
      Mr. Bender) to work on final details of the settlement, including any settlement involving
 27
      8-
 28     The City clams it stopped short of issuing the $8 million in zero bill/zero con.sumptions credits because
      there was ambiguity as to whether the refunds/credits were part of the Jones or Macias action.
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                                   23
       Case No. BC577267
                                                Exhibit 13
                                                  569
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 25 of 62 Page ID
                                   #:3135



  1
      additional Rule 17 credits/refunds for the 2013-2015 period (if resolution is successful). In any
  2
      event. Concentric will act as a check and balance system with respect to Mr. Bender and Mr. Siva’s
  3
      work.
  4
              In short, Class Counsel believes that removing Mr. Bender this close to the finish line is not
  5
      in the best interests of the class, and once Mr. Bender has completed his current work, which will
  6
      be in the near future, there will he no need for his services. However, Class Counsel reserves the
  7
      right to change this plan depending on what may occur going forward.
  8
                                                       VI.
  9
       STATUS OF CLASS COUNSEL’S WORK RELATED TO PRIOR COUNSEL FOR THE
 10
                              JONES CLASS AND THE CITY OF LOS ANGELES
 11
      A.      Jack Landskroner/Landskroner, Greico, Merriman
 12
              Based on evidence produced thus far. Class Counsel believes Jack Landskroner and his law
 13
      firm, Landskroner, Greico and Merriman (LGM) were selected by Paul Paradis to represent Mr.
 14
      Jones after the City’s outside counsel raised concerns about dual representation. However, it is
 15
      unknown whether Mr. Kiesel previously knew Landskroner or played any role in selecting him as
 16
      class counsel. Class Counsel is aware of additional evidence pertaining to the relationship between
 17
      Paradis and Landskroner during the course of the Jones action that may be relevant to Mr.
 18
      Robbins’ investigation; however. Class Counsel cannot divulge that evidence at this time because
 19
      Paradis has asserted work product objections that are cun-ently pending before the Court of Appeal.
 20
              When Class Counsel was appointed in April 2019, it was ordered to prepare an Order re
 21
      Accounting for both Jack Landskroner individually and his law firm LGM. Class Counsel was also
 22
      instructed to pursue any motions necessary to obtain the documents Landskroner and LGM had
 23
      been ordered to produce. With respect to the Court’s Orders re Accounting, Class Counsel provides
 24
      the following update;
 25
 26              1. Almost immediately after being ordered to produce an accounting on April 10, 2019,

 27                  Mr. Landskroner asserted the Fifth Amendment and refused to produce any

 28                  documents in his individual capacity. LGM, on the other hand, produced

      NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
                                                                                                          24
      OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)
      Case No. BC577267
                                            Exhibit 13
                                              570
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 26 of 62 Page ID
                                   #:3136


   1              approximately 12 boxes of hard copy documents and over 3,000 pages of electronic
   2
                  documents including receipts and other documentation to support LGM’s claimed
   3              case costs.
   4

   5
               2. Class Counsel has reviewed LGM’s document production and prepared indices. In
                  addition, Mr. Landskroner recently produced two binders consisting of emails,
   6
                  internal notes and memoranda as well as an accounting that shows how LGM
   7

   8              disbursed the fees it received from the Jones settlement. The accounting shows that
                  LGM distributed the $19 million in fees to the attorneys in the related class actions
   9
  10              pursuant to the settlement agreement and fee applications. The accounting also shows

  11              that LGM received a little over $10 million in fees, from which Mr. Landskroner and

  12              his partners received certain percentages as partner distributions. But that is where the

  13              money trail stops. At this point, Class Counsel does not know how Landskroner,

  14              Greico, or Merriman distributed their partner shares once the money hit their personal
                  bank accounts.
  15
  16           3. Based on an initial review of LGM’s accounting, emails and documents, Class
  17              Counsel is satisfied that Mr. Landskroner and LGM have complied with the order
 18               against LGM with the only reservation being that additional documents may come to
 19               light which Class Counsel is not aware. Class Counsel has cross referenced
 20
                  documents and emails and can find no emails or documents which refer to other
 21               documents or emails which have not yet been produced. Class Counsel has not
 22
                  retained an electronic discoveiy expert but reserves the right to retain one in the future
 23
                  to do a more thorough review of the document production.
 24

 25           4. The documents produced by Landskroner and LGM, except for a subset of documents

 26               for which Paradis is claiming work product protection (more on this issue below),

 27               have been provided to and copied by Special Master, Ed Robbins.

 28
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                       25
       Case No. BC577267
                                         Exhibit 13
                                           571
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 27 of 62 Page ID
                                   #:3137



               5. While LGM appears to have complied with the order issued against it, Mr.
  2
                  Landskroner’s compliance with the order issued against him personally is the subject
  3
                  of ongoing debate. Specifically, Class Counsel contends Mr. Landskroner has failed
  4               to comply with paragraph 3 of the written order signed by the Court on May 7, 2019.
  5               Paragraph 3 requires Mr. Landskroner to produce: “All documents reflecting
  6               disbursements made from any sums received by Mr. Landskroner and/or
  7
                  Landskroner Greico Merriman, LLC to anyone including all parties, individuals
  8               and/or entities in connection with Jones v. City ofLos Angeles, et al. (BC577267) and
  9               all related matters.” (Order, May 7, 2019, at f 3, emphasis added). Thus, we cannot
 10               verify whether Mr. Landskroner used any of his personal funds received in this case
 11               to pay any illegal referral fees or kickbacks to any individual or entity.
 12
               6. In June 2018, Class Counsel filed an ex parte application for an OSC re contempt

 14               against Mr. Landskroner, which was later turned into a motion for contempt. The

 15               OSC was based on the grounds that while Mr. Landskroner may have asserted the

 16               Fifth Amendment to protect himself from turning over personal or individual

 17               documents, he was not immune from turning over any LGM documents in his

 18               possession/custody/control. At that time. Class Counsel did not raise the issue of

 19               Landskroner producing his personal bank records or personal accounting because he

 20               was asserting the Fifth Amendment as to those particular documents and records.

 21               Thus, Class Counsel focused instead on obtaining any LGM documents he had in his
                  possession and/or control.
 22
 23            7. On July 19,2019, Class Counsel spoke to Ian Friedman, Mr. Landskroner’s Cleveland
 24
                  attorney, who indicated Mr. Landskroner was willing to waive the Fifth Amendment
 25
                  as to any and all documents. Mr. Friedman also promised, on behalf of his client,
 26
                  that Mr. Landskroner would agree to produce all documents in response to the
 27
                  Court’s order, including documents previously withheld when Mr. Landskroner
 28
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                  26
       Case No. BC577267
                                         Exhibit 13
                                           572
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 28 of 62 Page ID
                                   #:3138



  1                   asserted the Fifth Amendment - which would include personal and individual
  2                   documents.

                  8. Based on Mr. Friedman’s promises to cooperate fully, Class Counsel submitted
  4
                      several stipulations to the Court continuing the contempt hearing to allow Mr.
  5
                      Landskroner the opportunity to produce the documents. The stipulations, which were
  6
                      signed by Mr. Landskroner’s attorneys, state that Mr. Landskroner desired to “comply
  7
                      with the Court’s Orders.” (See Stipulation to Continue Hearing re OSC, dated .July
  8
                     23, 2019; Stipulation to Continue Hearing re OSC, dated September 24, 2019.)
  9
                      Further, Class Counsel specifically told Mr. Landskroner and his attorneys during an
 10
                      in-person meeting at Class Counsel’s office on September 23, 2019 that Class
 11
                      Counsel expected the accounting to include documents showing what Mr.
 12
                      Landskroner did with the funds he received as equity shareholder. As noted above,
 13
                      that detailed accounting of Mr. Landskroner’s personal funds was not forthcoming.
 14
 15               9. On November 22, 2019, Class Counsel and counsel for Mr. Landskroner stipulated to
 16                  vacating the November 26, 2019 contempt hearing. However, Class Counsel has
 17                   reserved their right to continue litigating the issue of Mr. Landskroner’s personal
 18                   accounting/fmancial records and will seek another OSC re contempt if necessary.
 19
                  10. While Class Counsel is not exonerating Mr. Landskroner from any conduct involved
 20
                      in the case itself (and that is not Class Counsel’s job). Class Counsel can confirm that
 21
                      Mr. Landskroner and his attorneys have been cooperative until this final issue
 22
                     regarding Mr. Landskroner’s personal funds. Class Counsel held two in-person
 23
                      meetings with Mr. Landskroner where he answered questions about the settlement
 24
                      and its implementation.
 25
 26               11. Lastly, Mr. Landskroner has a motion to withdraw as class counsel on calendar for
 27                  November 26, 2019. The parties have asked to continue this hearing to December 2,
 28                   2019. Class Counsel recommends the Court remove Mr. Landskroner as class counsel
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                         27
       Case No. BC577267
                                             Exhibit 13
                                               573
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 29 of 62 Page ID
                                   #:3139



      1
                           but retain exclusive and continuing jurisdiction over him pursuant to Section III.N.9
  2
                           until the settlement is deemed complete and the case is closed.
  3
          B.       Michael Libman
  4
                   The Court is aware that Mr. Libman was likely retained by Paul Kiesel to serve as local
  5
          counsel for Mr. Landskroner who is a non-admitted lawyer (he is admitted to practice in Ohio).
  6
          Mr. Libman is a California lawyer who, by all accounts, is a personal injury attorney operating
  1
          effectively as a sole practitioner in Los Angeles. Class Counsel has been unable to make any
  8
          determination about whether Mr. Libman had prior class experience. In Mr. Libman’s deposition
  9
          taken by lawyers for PwC, Mr. Libman claimed that he was aware of the overbilling LADWP issue
 10
          as far back as 2013. If accurate, it is unclear why he did not file his own class action against the
 11
          Cit>’.
 12
                   Presently, there are a number of open issues with Mr. Libman:
 13
                   1. In response to a Court Order, Mr. Libman produced five boxes of documents. Class
 14
 15                    Counsel has reviewed the documents which are largely mundane. Class Counsel has not

 16                   yet determined whether Mr. Libman’s documents represent all of the documents in his

 17                   possession, custody, or control, nor are we able to deteimine whether he is asserting work

 18                   product with respect to any documents.

 19                2. Mr. Libman was also ordered to produce an accounting. The accounting he produced is
 20
                      insufficient in that it merely states he received $1.6 million in attorney fees which were
 21
                      disbursed to his firm’s account by LGM. Mr. Libman has not produced an accounting
 22
                      showing any sums that were disbursed from his personal account to any party, entity or
 23
                      individual involved in the case. Thus, we cannot verify whether Mr. Libman paid any
 24
                      illegal referral fees or kickbacks to any individual or entity involved in this case.
 25
                   3. Mr. Libman has retained counsel. His lawyer is John Heller of Rogers, Joseph, O’Donnell
 26

 27                   located in San Francisco. Mr. Heller as of late October began communicating with Class

 28                   Counsel on behalf of Mr. Libman.

          NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
          OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                          28
          Case No. BC577267
                                                  Exhibit 13
                                                    574
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 30 of 62 Page ID
                                   #:3140



  1
            4. At the October 18, 2019 hearing in this case, Mr. Libman reported that the third-party
  2
               administrator, KCC, still listed him as Class Counsel or liaison counsel. We have been
  3
               working with Mr. Libman and his lawyer to make those changes; however, even this
  4
               small issue has been a battle. Class Counsel initially told Mr. Libman it would simply ask
  5            KCC to change the contact information from his to Kabateck LLP. However, Mr. Libman
  6
               rejected that simple solution and took the position that notice should be sent to all class
  7
               members advising the class that Kabateck, LLP and Brian Kabateck have replaced Mr.
  8
               Libman and Mr. Landskroner as Class Counsel. It is Class Counsel’s position that this
  9
               would be a waste of resources and is unnecessary because notice is not required in order
 10            to comport with due process under the law. Class notice is given to provide counsel a
 11            way to communicate with the class and comport with due process regarding opt-outs and
 12            objections. Class notice is not required when new class counsel is appointed. Class
 13            Counsel then proposed a stipulation signed by current and foiTner class counsel and Mr.
 14
               Libman, stating that the parties agree that KCC can update the contact information
 15            without sending class notice. Class Counsel is waiting for Mr. Libman’s response. In the
 16            meantime, Class Counsel continues to receive calls from LADWP customers who have
 17
               heard about Class Counsel’s appointment through the news or friends and family or have
 18            been forwarded by prior class counsel.
 19
 20        5. As noted above, Mr. Libman has produced an accounting which simply indicates that his

 21            firm received $1.65 million in attorney’s fees. Class Counsel advised Mr. Libman’s

 22            attorney that, at a minimum, the accounting would need to demonstrate what monies went

 23            to his firm and what monies went to either Mr. Libman personally or third parties.

 24            Furthermore, Class Counsel interprets the Court’s Order re Accounting as requiring Mr.

 25            Libman to produce any documents showing payments from his personal funds to any

 26            party, individual, or entity involved in the Jones case. The Court has made it clear he

 27            wants to trace the money. To that end, Mr. Libman’s attorney has offered to provide

 28            some verification that no monies went to Messrs. Kiesel, Landskroner, Paradis, or others

      NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
      OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                      29
      Case No. BC577267
                                          Exhibit 13
                                            575
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 31 of 62 Page ID
                                   #:3141



  1
              involved in this case. Mr. Librnan’s attorney also suggested that Class Counsel subpoena
  2
              the institution that handles Mr. Libman’s business finances, requesting any post-Jo«e5
  3
              evidence of payments or disbursements made to Paradis or Kiesel (or any other entity or
  4
              party involved in the Jones case). While this is a good start to complying with the Court’s
  5           Order, Class Counsel anticipates it will need to issue a subpoena and potentially seek an
  6           order from the Court requesting all of Mr. Libman’s bank records.
  7

  8        6. Another open issue is the purported Notice of Lien that Mr. Libman filed on September

  9           24, 2019. Mr. Libman for the first time asserted a lien for more than $9 million of the

 10           class settlement. Mr. Libman claims that he is entitled to these fees as part of tlie 29%

 11           application process laid out in the settlement which would allow Class Counsel the ability
              to make an application up to 29% of any additional benefits brought to the class. During
 12
 13           that hearing the Court advised Mr. Libman that the opportunity to make a fee application

 14           does not equate to a creditor’s right to place a lien on a case, and he advised that Mr.

 15           Libman make an application for fees as opposed to placing a lien. To date, Mr. Libman

 16           has not removed his lien nor filed an application for fees. At that same hearing, the Court

 17           suggested to Class Counsel that they file some kind of motion to strike the lien. Rather

 18           than striking the lien, Class Counsel advised Mr. Libman to simply withdraw it. Class

 19           Counsel also informed Mr. Libman, through his attorney, that they intend to move to
              strike his lien if he does not voluntarily withdraw it.
 20
 21        7. Another unresolved issue is the status of Mr. Libman’s deposition. Class Counsel
 22
              originally scheduled a deposition at the courthouse on October 24, 2019. However, At
 23
              the October 18, 2019 hearing, Mr. Libman approached Class Counsel and indicated a
 24
              willingness to sit down and explain the settlement, to deal with the outstanding issues,
 25           and to enlighten Class Counsel. After that meeting, Mr. Libman retained counsel and
 26
              then refused to meet. Mr. Libman’s attorney has suggested an informal meeting, which
 27
              Class Counsel is amenable to doing (and what Mr. Libman previously promised) but
 28
      NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
      OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                     30
      Case No. BC577267
                                          Exhibit 13
                                            576
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 32 of 62 Page ID
                                   #:3142



   1
                   Class Counsel will likely have to depose Mr. Libman regardless of any informal meetings
   2
                   or discussions.


   4           8. Additionally, Class Counsel has advised Mr. Libman that Class Counsel needs to remove

   5               him as liaison counsel. Class Counsel believes it is important the Court and the Class
                                                                                                     1




   6              retain some jurisdiction over Mr. Libman while issues are pending. However, there is no

   7              reason for him to continue to serve as "liaison” counsel. His appointment as liaison

   8              counsel is puzzling because, according to the thousands of documents Class Counsel has

  9               reviewed, Mr. Libman’s role in this case was limited to acting as local counsel for Mr.

  10              Landskroner, filing the complaint (which Mr. Kiesel paid for), filing Mr. Landskroner’s

 11               pro hac vice, and speaking to a limited number of LADWP customers. Perhaps the term

 12               “liaison counsel” was another way of indicating his role as local counsel. Nevertheless,

 13               Class Counsel has advised Mr. Libman and his counsel that we would like him to resign

 14               as liaison counsel or Class Counsel will bring a motion to remove him. There is nothing
                  left for him to liaise.
 15

 16    C.     Paul Paradis

 17           Mr. Paradis is the original special outside counsel to the City along with Paul Kiesel. Mr.

 18    Paradis essentially catfished Antwon Jones with a plan to use Mr. Jones as a class representative in

 19    a ratepayer class action against PwC, while simultaneously serving as special counsel to the City

 20    who had brought its own action against PwC. Later, when the City’s outside counsel raised

 21    concerns about dual representation, Mr. Paradis “repurposed” Mr. Jones as a class representative

 22    against his own client, the City. These facts have been established through a mountain of evidence

 23    obtained by PwC over the last year. Moreover, Mr. Paradis has been disruptive of both the orderly

 24    investigation of this class settlement as well as the processing of the case. He retained experienced

 25    white-collar criminal defense lawyers whose objective seems to be directed at disrupting this

 26    litigation and deflecting attention away from Mr. Paradis’ wrongful conduct.

 27

 28
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                        31
       Case No. BC577267
                                             Exhibit 13
                                               577
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 33 of 62 Page ID
                                   #:3143



   1
              Unfortunately, Class Counsel has spent a significant amount of time over the last several
   2
       months battling with Paradis’ attorneys as opposed to fighting to protect the class. A summary
   3
       follows:
   4           1. As discussed above, Mr. Landskroner voluntarily produced his law firm’s documents.
   5
                  Additionally, Antwon Jones is in possession of various emails, retainer agreements and
   6              other documents that he would like to distribute and publish (Mr. Jones waived the
   7              attorney-client privilege). Mr. Landskroner and Mr. Jones provided Class Counsel with a
   8               significant number of documents that would be interesting and helpful to Mr. Robbins
   9               investigation of the ethical issues in this case; however, Mr. Paradis has asserted a work
  10              product privilege over any documents which he authored, sent/received, or was copied
  11               on. Thus, Class Counsel has been unable to disseminate this subset of documents which
  12              has served only to delay Mr. Robbins’ investigation.
  13
              2. The subject of the work product protection has been hotly litigated in this case. Class
  14
                   Counsel has taken the position that although Antwon Jones believed Mr. Paradis was his
  15
                   lawyer, Mr. Paradis never intended to represent Jones in any capacity and was simply
  16
                   using Mr. Jones as a vehicle to get into the City Attorney’s Office to represent the City
  17
  18               as special outside counsel which occurred within days of his retention of Mr. Jones. Class

  19               Counsel has also argued that if an attorney-client relationship did in fact exist, Mr. Paradis
                   waived any work product protection because of the obvious conflict of interest in
 20
                   representing both the City and Mr. Jones at the same time.
 21
 22            3. This issue was preliminarily ruled upon by the Court who agreed with Class Counsel. Mr.
 23
                   Paradis took an immediate writ. The Court of Appeal issued an alternative writ directing
 24
                   the Superior Court to review the documents in camera and allow Mr. Paradis to
 25
                   supplement his privilege log. The Court followed the Court of Appeal’s directive to a
 26
                    T” and ultimately issued an order explicitly rejecting the work product privilege on each
 27
                   of the documents held by Mr. Jones. Nevertheless, Paradis filed another writ petition.
 28
        NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
                                                                                                             32
        OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)
        Case No. BCS77267
                                              Exhibit 13
                                                578
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 34 of 62 Page ID
                                   #:3144



  1
              4. On November 22, 2019, the Court of Appeal issued an order denying Paradis’ petition.
  2
                  Accordingly, Class Counsel intends to immediately produce the Jones documents. Class
  3
                  Counsel will also repeat its request to Mr. Paradis’ counsel that the ruling of the Court of
  4
                  Appeal apply to documents produced by Mr. Landskroner, LGM, and any other future
  5               document productions.
  6
  7           5. In addition, Paradis through his lawyers has engaged in other disruptive action, refused

  8              to generally cooperate, refused to produce documents, and continues to refuse to answer

  9              our questions or make Mr. Paradis available for an interview. In addition, Mr. Paradis

 10              has asserted his rights under the Fifth Amendment of the United States Constitution.

 11   D.      Paul Kiesel

 12           Class Counsel has had little interaction with Mr. Kiesel. He has not asserted any work

 13   product protection, he cooperated in the depositions that were taken in the PwC action. There is no

 14   indication that Mr. Kiesel has any particular information that we need at this time. Furthermore,

 15   any investigation into his role in the Jones action and alleged collusion is the Special Master

 16   Robbins’ purview. Class Counsel, however, reserves the right to depose Mr. Kiesel in the future.

 17   E.     Disgorgement of Fees and Payments to Prior Counsel

 18          The 90-Day Report noted “[i]f Mr. Robbins determines that ethical violations did occur,”

 19   Class Counsel intends to clawback fees paid to any lawyer, either indirectly or directly, and return

 20   them to the ratepayers. (90-Day Report at 7:10-15.) Mr. Robbins has not completed his

 21   investigation, however, in September 2019, the City informed Class Counsel that it intended to

 22   seek an OSC re Issuance of a Preliminary Injunction Requiring Disgorgement of Attorney Fees

 23   against Class Liaison Michael Libman who received approximately $1.6 million and Jack

 24   Landskroner and partners of his former law firm which received approximately $10 million.

 25   Although Mr. Robbins’ investigation is ongoing, Class Counsel had to join the City’s motion in

 26   order to ensure that any captured fees are returned to the ratepayers and/or used to establish an

 27   independent office to oversee the LADWP’s billing practices. The hearing on the OSC is set for

 28   December 2, 2019.

       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                         33
       Case No. BC577267
                                             Exhibit 13
                                               579
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 35 of 62 Page ID
                                   #:3145



  1
              To date, no such motion has been filed against Paul Paradis for payments he received
  2
      though Paradis Law Group or A ventador/Ardent to serve as project manager of the implementation
  3
      of the settlement. However, Class Counsel is prepai-ed to seek appropriate relief on behalf of the
  4
      class of ratepayers in the event the Special Master, or any other official or governmental entity,
  5
      finds that fees were paid to Paradis under the auspices of fraud. As with any fees disgorged from
  6
      Landskroner or Libman, Class Counsel intends to return Paradis’ fees to the ratepayers or to fund
  7
      an independent office for the customers’ benefit.
  8
                                                        VII.
  9
                                            THE PANSKY REPORT
 10
              The City retained ethicist, Ellen Pansky, to prepare a report outlining certain ethical issues.^
 11
      The report predominantly focuses on the conduct of Paradis and Kiesel. Ordinarily, Class Counsel
 12
      would not comment on this report but for the fact that the City’s retained ethicist made certain
 13
      comments regarding Class Counsel’s work and the settlement which deserves rebuttal:
 14
              1. The report misunderstands Class Counsel’s use of the term “appearance of impropriety.”
 15
                  Class Counsel’s 90-Day Report uses this term in the context of there being an appearance
 16

 17               of impropriety in the conduct of Kiesel, Paradis, Landskroner, Libman and possibly

 18               others inside the City that warrant an evaluation of whether the settlement was fair and

 19               reasonable. The report, however, conflated “appearance of impropriety” in the class

 20               action settlement with an ethical standard, which is not what Class Counsel intended

                  when it used the term.
 21

 22
              2. The report assumes Landskroner did nothing wrong despite evidence that he was hand­
 23
                  picked by Paradis, copied the allegations of the related class actions nearly verbatim, was
 24
                  fed insider information by someone within the City in order to prepare the Jones
 25
                  complaint and demand letter, leveraged his knowledge of back-billing issues in order to
 26

 27

 28    Ms. Pansky has provided ethical advice to the Kabateck firm for at least two decades, Ms. Pansky and
      Class Counsel did not discuss this report before it was published,
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                           34
       Case No. BC577267
                                              Exhibit 13
                                                580
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 36 of 62 Page ID
                                   #:3146



   1
                 negotiate a larger attorney fee award (see discussion below of the August 1, 2015 email
  2
                 from City’s counsel) and ultimately did not disclose any of this to the Court at any time.
  3
            3. The report assumed Libman did nothing wrong despite the fact Libman received $ 1.6
  4

  5              million dollars in fees yet did not participate in drafting any motions/briefs, did not

  6              conduct any oral arguments before the court. Further, there is evidence that Paradis and

  7              Kiesel actively worked with Landskroner and Libman to draft and file the Jones

  8              complaint and Libman asked Kiesel who would pay for filing fees (while knowing Kiesel

  9              was special counsel for the City). Further, Libman recently admitted to the Court that he

 10              never met Mr. Jones, never communicated with Mr. Jones, never retained Mr. Jones, and

 11              never had Mr. Jones sign a fee sharing disclosure as required by California Rules of
                 Professional Conduct.
 12
 13         4. The report assumed the settlement was at all times arm’s length and did not waiTant a
 14
                 closer look despite the fact the case was settled in 71 days - a feat unheard of in class
 15
                 actions of this size and complexity and without any formal discovery.
 16
 17
            5.   The report assumed that the failure to disclose to the Court that the City suing itself was

 18              not, in and of itself, a warning sign about the fairness of the settlement to the class.

 19         6. The report assumed, without independent investigation that Class Counsel is aware of,
 20
                 that stalf lawyers at the City were unaware of certain facts and circumstances pertaining
 21
                 to Paradis and Kiesel’s actions.
 22
            7. The report assumed the City Attorney’s Office was completely oblivious to Paradis and
 23

 24
                 Kiesel’s actions.

 25         8. The report assumed that David Wright, the manager of the LADWP (who took the Fifth
 26
                 Amendment), and other City employees in the LADWP did nothing wrong.
 27

 28
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                           35
       Case No. BC577267
                                             Exhibit 13
                                               581
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 37 of 62 Page ID
                                   #:3147



      1
                  9. The report assumed the no-bid contracts, totaling over $40 million, awarded to Paradis
  2
                      Law Group and Aventador were negotiated at arms-length even though Paradis has no
  3
                      discernible experience in project management and/or cybersecurity.
  4

  5               10. The report assumed that the Rule 17 accounting before new Class Counsel was appointed

  6                   was accurate when in fact it went from approximately $900,000 in refunds/credits to

  7                   approximately $38 million around the time new Class Counsel came into the picture.

  8
                  11. The report assumed the carve-out for back-billing that occurred between September 3,
  9
                      2013 and September 11, 2015 was appropriate despite evidence that Landskroner
 10
                      leveraged his knowledge of back-billing issues to negotiate a larger fee award and despite
 11                   the fact that the class period itself started in 2013, not 2015.
 12
 13               12. The report commented on the August 1, 2015 email from the City’s outside counsel (Ex.

 14                   83 to the Deposition of Eskiel Solomon) which accuses Landskroner of essentially
                      a
 15                       blackmailing” the City by leveraging his knowledge of the back-billing issues to secure

 16                   a larger attorney fee; however, the report did not sufficiently attribute any wrongdoing to

 17                   Landskroner who clearly used his inside information to obtain a larger pay day for himself

 18                   - a payday he did not earn by providing sufficient services to the class which is clearly

 19                   outlined in the August 1, 2015 email.

 20
                  13. The report did not consider whether claims omitted from the settlement were properly
 21                   excluded.
 22

 23               Class Counsel believes that nothing in the report should slow down or stop our review of

 24       the settlement, nor have we received any request or recommendation from the City to discontinue

 25       our evaluation of the settlement. Nevertheless, it is important for Class Counsel to highlight the

 26       areas of the report that cause concern or are inaccurate. It is also important to note that the report

 27       was prepared at the behest of the City and thus should be viewed in that context.

 28       ///

           NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
           OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                          36
           Case No. BC577267
                                                   Exhibit 13
                                                     582
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 38 of 62 Page ID
                                   #:3148



   1
                                                        VIII.
  2
             ANTICIPATED NEXT STEPS/ACTION ITEMS FOR THE NEXT 90-120 DAYS
   3
               It is no surprise to anyone following this case that Class Counsel has a significant amount
  4
       of work to do in order to reach any final conclusions about the fairness of the settlement. Below are
   5
       the action items Class Counsel will take in the next 90-120 days to (hopefully) bring this case to a
   6
       final resolution:
   7
       A.      Confirmatory Discovery and Depositions
   8
               To date. Class Counsel has learned a significant amount of information about the Jones
  9
       settlement through infonual interviews and a review of documents produced either voluntarily or
 10
       by court order. However, Class Counsel believes it is imperative, particularly in light of the
 11
       allegations of collusion, that formal discovery take place.
 12
               The settlement specifically provides for “confirmatory discovery” as follows:
  13
                       The Settlement is subject to Plaintiff Jones completing reasonable
 14                    confirmatory discovery including, but not limited to, any of the
                       following: (1) requesting that LADWP respond to and produce
 15                    documents responsive to a request by Plaintiff Jones for the
                       infoi-mation below and (2) requesting that LADWP provide evidence
 16                    from designated LADWP representatives in the subject areas of
                       requested inquiry:
 17
                           ■   Criteria used for identification of membership in each
 18                            identified sub-class;
                           ■   The internal methodology, criteria, queries used and data relied
 19                            upon for the evaluation of all class members’ accounts to
                               determine credit or refund eligibility and amount of credit or
 20                            refund and validation protocols;
                           ■   Reports and all data documenting the total payment of credits
 21                            and/or refunds issued to customers and from ongoing
                               remediation efforts;
 22                        ■   Remediation implementation protocols, progress reports,
                               updates, and the metrics generated from reporting; and
 23                        ■   Such other items as are mutually agreed upon to confirm the
                               fairness, reasonableness and adequacy of the Settlement.
 24                            (RCAS 48:7-19.)

 25            Now that Class Counsel has retained outside experts to assist in developing appropriate

 26    discovery requests and analyzing any responses/data/documents. Class Counsel intends to move

 27    forward as soon as possible with the confirmatoiy' discover)' process. However, Class Counsel

 28    believes formal discovery cannot commence until they have obtained all documents, resolved all

        NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
        OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                       37
        Case No. BC577267
                                              Exhibit 13
                                                583
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 39 of 62 Page ID
                                   #:3149



  1   issues concerning the Paradis work product objections, and received preliminai^ reports from
  2   Concentric. Nevertheless, Class Counsel is working on a discovery plan that will span all forms of
  J
      discovery necessary to evaluate the fairness of the settlement and the proper implementation of the
  4   existing refunds/credits.
  5          Furthermore, while the settlement does not specifically call for depositions, Class Counsel
  6   intends on noticing the depositions of any and all individuals and PMKs of any entities who had
  7   any role in formulating, drafting, or negotiating any aspect of the settlement - even if those
  8   persons/entities were previously deposed as part of the City ofLA v. PwC action. If necessaiy.
  9   Class Counsel will seek an order from the Court reopening the discovery process to allow for such
 10   depositions and/or written discovery requests.
 11
      B.     Stipulation to Toll the Five-Year Rule - Code of Civil Procedure Section 583.330 (a).
 12
             Class Counsel and counsel for the City have agreed to stipulate that the five-year rule in
 13
      which to bring a litigation to trial under Code of Civil Procedure, section 583.330 (a), which could
 14
      theoretically run as early as April 1,2020, will be stayed. Class Counsel is preparing a stipulation
 15
      and order for the Court to be filed in early December 2019.
 16
      C       Continued Work with the Special Masters and Outside Consultants
 17
             To date, Class Counsel has worked cooperatively and successfully with Special Master
 18
      Robbins, Special Master Barkovich, Court Monitor Paul Bender and Siva Thoppe, and Auditors
 19
      KPMG. Class Counsel will continue to meet with these individuals and entities on a regular basis
 20
      to review their work, identify problems or issues concerning class member claims, and obtain final
 21
      numbers and determinations. Additionally, Class Counsel anticipates spending a large percentage
 22
      of its time in the ensuing months working closely with Concentric, and possibly a statistician, to
 23
      verify the veracity of the LADWP’s work in identifying refunds/credits as well as
 24
      Bender/Thoppe’s work in monitoring the settlement.
 25
      D.     Evaluation of Settlement Subclasses and Remedial Relief
 26
             In the first six months of its appointment, Class Counsel focused largely on learning the
 27
      facts, history, and nuances of this complicated case, addressing Rule 17 issues, vetting and hiring
 28
      independent experts and developing an action plan for evaluating the fairness of the settlement.
       NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
       OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                          38
       Case No. BC577267
                                            Exhibit 13
                                              584
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 40 of 62 Page ID
                                   #:3150



      1
          Moving forward, however, Class Counsel intends to increase its focus on evaluating other aspects
  2
          of the settlement, including but not limited to verifying that each of the seven non-Rule 17
  3
          subclasses were accurately refunded/credited, determining (to the extent possible) the ramifications
  4
          of the broad release of claims, and evaluating the outcome of the LADWP’s remedial measures to
  5
          stabilize the performance and functioning of the CC&B System. Additionally, Class Counsel will
  6
          work with the City to determine whether any of the performance metrics set forth in the settlement
  7
          set unrealistic goals the LADWP will not be able to meet.
  8
          E.     Potential Amendments to Settlement and Implementation
  9
                 In the event Class Counsel is able to resolve any outstanding claims with the City, including
 10
          but not limited to the Rule 17 issues discussed herein. Class Counsel will seek approval from the
 11
          Court and, if approved, oversee implementation, with the assistance of outside experts and/or
 12
          possibly Siva Thoppe, of any additional refunds/credits owed to the class.
 13
          F.     Class Members Contesting Determinations by Special Master Barkovich
 14
                 The settlement provides that any class member who wishes to contest Special Master
 15
          Barkovich’s determination of that class member’s claim “shall submit... a letter to the Court
 16
          requesting a review by the Court, stating the grounds for disputing the determination and
 17
          submitting any supportive documentation.” (RCAS at 53-27-28, 54:1-3.) Class Counsel recently
 18
          requested information from the City and Claims Administrator KCC regarding whether
 19
          determination letters have been mailed to customers with instructions for contesting the
 20
          determination and whether any class members have indicated a desire to contest Barkovich’s
 21
          determinations. To date, Class Counsel has not received answers to these questions, however. Class
 22
          Counsel will continue to work on this important issue. In the event there are customers who want to
 23
          contest Barkovich’s ruling. Class Counsel will work with the City to bring those appeals to the
 24
          Court’s attention in the most efficient and expeditious manner.
 25
          G,     LADWP Customer Complaint Log
 26
                 Class Counsel continues to receive calls from LADWP customers complaining about their
 27
          bills, albeit the calls have slowed down in recent weeks. As of November 5, 2019, Class Counsel
 28
          had received 58 calls from customers with complaints. Class Counsel works with each customer
          NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
          OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                        39
          Case No. BC577267
                                                Exhibit 13
                                                  585
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 41 of 62 Page ID
                                   #:3151



  1
      and forwards their issues to the appropriate persons at the LADWP. Class Counsel will continue to
  2
      work with customers who have ongoing issues with the LADWP and will report to the Court if
  3
      there are trends or red flags that should be addressed.
  4
      K       Class Counsel Application for Costs and Fees
  5
             Class Counsel believes it is premature to make an application for fees and costs and would
  6
      prefer any fee application take into account the total benefits (both monetary and non-monetary)
  7
      achieved plus the time and effort spent on this case. As noted above, Class Counsel’s law firm has
  8
      spent over 2,000 hours working on this matter since April 2019 and there is considerable more
  9
      work to do before evaluation of the settlement is complete.
 10
                                                        IX.
 11
                                                 CONCLUSION
 12          Class Counsel intends to submit another report by March 30, 2020, to apprise the Court of
 13   ongoing efforts to evaluate the operative settlement and determine what would be in the best interests
 14   of the Class. Thereafter, Class Counsel proposes reporting to the Court on a quarterly basis.
 15
 16   Dated: November 22, 2019
                                                    KABATECK LLP
 17
 18
 19
                                                    BRIAN S. KABATECK
 20                                                 ANASTASIA K. MAZZELLA
                                                    SERENA VARTAZARIAN
 21                                                 Attorneys for the Jones Class
 22
 23
 24
 25
 26
 27
 28
      NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
      OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)                                         40
      Case No. BC577267
                                            Exhibit 13
                                              586
 Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 42 of 62 Page ID
                                    #:3152




DECLARATION                        Exhibit 13
                                     587
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 43 of 62 Page ID
                                   #:3153



 1
 2
 3
 4
 5
 6
 7
 8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                  COUNTY OF LOS ANGELES
10
      ANTWON JONES, on behalf of himself, and        Lead Case No.: BC577267 [Related to Case Nos.
11    all others similarly situated.                 BC536272, BC565618, BC568722, BC571664,
12                                                   BC594049, BC574690]
                   Plaintiff,
13
            V.
14
      CITY OF LOS ANGELES, by and through
15    the Los Angeles Department of Water and
16    Power; and DOES 1 through 50, inclusive.       DECLARATION OF GREGG THERRIEN

17                 Defendants.
18
19
20
     A.ND RELATED CASES
21
22
23
      ///
24
      ///
25
      ///
26
27
28
                                                     1
                                  DECLARATION OF GREGG THERRIEN
                                        Exhibit 13
                                          588
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 44 of 62 Page ID
                                   #:3154



  i                          DECLARATION OF GREGG THERRIEN
 2            I, Gregg Therrien, declare as follows:
 3            1. lam over the age of 18 and I have personal knowledge of the facts set forth herein. If
 4    called as a witness, I could and would competently testify to the matters stated herein.
 5            2. I am the Assistant Vice President of Concentric Energy Advisors, a consulting company
 6    with expertise in energy billing and project management.
 7            3. I am a former utility Director who has held leadership positions at Connecticut Natural
 8    Gas Corporation and affiliated companies for more than 19 years. I also have experience with
 9    forensic billing investigations that required developing extensive databases and analysis to
10    determine the affected population of customers and the amount of over-or-under billing charges. I
11    received my Bachelor of Science in Finance from Bryant University, a Masters in Business
12    Administration from the University of Connecticut, and I am also a certified Project Management
13    Professional (PMP). A true and correct copy of my curriculum vitae is attached hereto as Exhibit 1.
14            4. In the summer of 2019, Concentric was contacted by Kabateck LLP to review and
15    analyze available data pre and post September 3, 2013, as well as to verify the methodologies for
16    identifying class members, calculating refunds/credits and the project management perforaied by
17    the Court Monitor Paul Bender and his colleague Siva Thoppe.
18            5. On November 4, 2019, Kabateck LLP formally retained me, and two of my colleagues,
19    Benjamin Davis and Marisa Ihara, as expert consultants in this project. Mr. Davis has extensive
20    experience with utility regulation and is uniquely qualified to assist in solar panel matters. Ms.
21    Ihara has extensive and deep understanding of customer systems and database tools. One of Ms.
22    Ihara’s past engagements required the consolidation of several rate divisions into a consolidated
23    rate class. This required multiple rate and bill impact iterations, overall revenue analysis, and
24    comprehensive regulatory compliance filings. A true and correct copy of Mr. Davis’, Ms. Ihara’s,
25    and Mr. Reed’s curriculum vitaes are attached hereto as Exhibit 2.
26    ///

27    ///

28

                                                          1
                                     DECLARATION OF GREGG THERRIEN
                                             Exhibit 13
                                               589
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 45 of 62 Page ID
                                   #:3155



  1          6. Additionally, Concentric’s Chainnan and Chief Executive Officer, John Reed, will
  2   serve as Senior Advisor and provide oversight and guidance on the project. Mr. Reed is a financial
  3   and economic consultant with more than 42 years of experience in the energy industry. He has
  4   provided advisory services in the areas including, but not limited to energy market analysis, rate
  5   and regulatory matter, and energy contract negotiations to clients across North and Central
  6   America. A true and correct copy of Mr. Reed’s curriculum vitae is attached hereto as Exhibit 3.
  7          7. Other than the connection my colleagues and I now have performing work as
  8   consultants in the Jones v. City ofLos Angeles case, neither my colleagues nor I have, nor have
  9   ever had, any other professional or personal relationships with any of the parties, individuals,
 10   entities, or attorneys involved in this action, including but not limited to the City of Los Angeles,
 11   Aventador, Ardent, and the attorneys in the Los Angeles City Attorney Office- including Los
 12   Angeles City Attorney Mike Feuer, Paul Paradis, Paul Kiesel, Jack Landskroner, Paul Greico,
 13   Thomas Merriman, Michael Libman, Paul Bender, Siva Thoppe, or Barbara Barkovich. This
 14   statement is based on my thorough review of Concentrics’ records and extensive interviews with
 15   other members of my team working on this project.
 16
 17          Executed this 2L^‘ day of November, 2019, at Marlborough, Massachusetts.
 18          I declare under penalty of perjury under the laws of the State of California that the
 19   foregoing is true and correct.
20                                                                                f\
21
22                                                                            t
                                                                     regg     men
23
24
25
26
27
28
                                                         2
                                       DECLARATION OF GREGG THERRIEN
                                            Exhibit 13
                                              590
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 46 of 62 Page ID
                                   #:3156




EXHIBIT 1                         Exhibit 13
                                    591
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 47 of 62 Page ID
                                   #:3157

              n    W



  GREGG H. THERRIEN
  Assistant Vice President


   Gregg Therrien is a former utility Director who has held leadership positions at Connecticut
   Natural Gas Corporation and affiliated companies for more than 19 years. Most recently, he
   served as the Director, Gas Construction at Connecticut Natural Gas and The Southern
   Connecticut Gas Company and Director, Regulatory & Tariffs at UIL Holdings, Inc. Mr. Therrien’s
   experience includes natural gas distribution system operations and construction practices,
   regulatory strategies, natural gas growth, infrastructure replacement programs, integrated
   resource planning and technical rate case issues such as utility cost of service, rate design, tariff
   writing and administration, as well as pricing, gas cost accounting, gross margin, and load
   forecasting for regulated utilities. Mr. Therrien has an M.B.A. from the University of Connecticut
   and a B.S. in Finance from Bryant University, and is also a certified Project Management
   Professional (PMP).


  REPRESENTATIVE PROJECT EXPERIENCE

  Representative responsibilities performed for Connecticut gas utilities include:
  Regulatory Affairs

     •   Led the preparation, filing, discovery and implementation of several rate cases
     •   Designed rates and prepared testimony, and served as the primary rate design witness
     •   Prepared, testified, and implemented revenue requirement rate mechanisms for new
         customer growth and pipeline replacement programs
     «   Prepared gas Integrated Resource Plans
     •   Prepared assessment of forecast methodology and forecast accuracy of gas demands
     •   Prepared validation of sales forecast and analysis of declining use per customer
     •   Proposed, testified, and implemented Connecticut’s first gas decoupling mechanism
     •   Key contributor in settlement negotiations for rate cases and other litigated regulatory
         matters, including the LDC gas expansion plan
     •   Prepared testimony and exhibits for bi-annual Purchased Gas Adjustment proceedings
     •   Prepared testimony and new program tariffs in support of gas unbundling
  Business Strategy and Operations

     •   Led a newly-created gas construction organization, leveraging project management practices
         to plan and execute a $100M annual capital budget
     •   Responsible for RFP development and bid selection of five-year contracts of local, regional
         and national gas construction and restoration contractors representing approximately 70
         work crews
     •   Developed and implemented a tablet-based QA/QC inspection program
     •   Developed annual sales and revenue operating budgets
     •   Developed rate of return new customer acquisition model


                                                                     Concentric Energy Advisors | Pg. C-38

                                              Exhibit 13
                                                592
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 48 of 62 Page ID
                                   #:3158




     •   Led several process improvement teams
     •   Successfully negotiated contracts with large cogeneration users avoiding system bypass and
         obtaining regulatory approval
   Consultancy

         Regulatory risk assessments
         Gas infrastructure replacement program technical and financial analysis and testimony
         Market analysis for international clients
         M&A due diligence (regulatory]
         Electric distribution alternative rate plan analysis
         Economic Development tariff development
         Decoupling testimony assistance for a Western Gas LDC
         Decoupling and Rate Design expert witness testimony for a New England Gas LDC
         Revenue Requirements witness for an electric distribution company
         Regulatory rate strategies for a vertically-integrated electric utility
         Testified on behalf of a New England gas LDC on the subjects of decoupling, capital trackers
         and rate design
         Developed an Alternative Rate Plan for a New England gas LDC
         Rate comparison study for the Government of Alberta, Canada
         Developed a cost of service-based pricing model for a lOMW fuel cell developer
         Power procurement consultancy for a New England investor-owned water utility

  PROFESSIONAL HISTORY
  Concentric Energy Advisors. Inc. (2016 - Present)
  Assistant Vice President
  AVANGRID and affiliated companies (2016)
  Connecticut Natural Gas and The Southern Connecticut Gas Company (2014 - 2016)
  Director, Gas Construction
  UIL Holdings, Inc. (2010 - 2014)
  Director, Regulatory & Tariffs
  Iberdrola S.A. / Energy East Corporation / Connecticut Natural Gas and The Southern
  Connecticut Gas Company (2001 - 2010)
  Director, Regulatory & Pricing / Director, Pricing & Analysis
  Connecticut Natural Gas Corporation (1997 - 2001)
  Manager, Pricing
  United Technologies, Inc. - Pratt & Whitney
  Turbo Power & Marine Systems (1996 - 1997)
  Manager, Financial Planning & Analysis



                                                                   CoNCiiNTRic Energy Advisors | Po. C-39

                                            Exhibit 13
                                              593
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 49 of 62 Page ID
                                   #:3159




  Pratt & Whitney Aircraft
  Business Unit Cell Leader, Overhaul & Repair / Manufacturing - turbine airfoils (1994 - 1996)
  Financial Analyst, Commercial Engine Business [1987 - 1994)

  EDUCATION
  University of Connecticut
  M.B.A., Concentration in Finance, 1993
  Bryant University (College)
  B.S., Finance, 1987

  PROFESSIONAL AFFILIATIONS
  American Gas Association
  State Affairs Committee, 2001 - Present
  Northeast Gas Association
  Project Management Institute

  CERTIFICATIONS
  Certified Project Management Professional (PMP)

  LEADERSHIP
  Connecticut Economic Resource Center (CERC)
  Member, Board of Directors 2008 - 2011
  Treasurer, 2011 - 2016
  Connecticut Power and Energy Society (CPES)
  Executive Secretary and Director, 2018 - Present
  Member, Board of Directors 2017 - 2018
  AGA Executive Leadership Development Program - 2012

  Guild ofGas Managers, 2018 - present




                                                                   Concentric Energy Advisors | Po. C-40

                                             Exhibit 13
                                               594
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 50 of 62 Page ID
                                   #:3160




                  EXHIBIT 2       Exhibit 13
                                    595
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 51 of 62 Page ID




   ■
                                   #:3161




  BENJAMIN O. DAVIS
  Senior Project Manager


   Mr. Davis has worked on a variety of engagements at Concentric, including related to
   renewable energy, innovative regulatory models, nuclear regulatory issues, and expert
   testimony preparation. Prior to joining Concentric, Mr. Davis worked for over 7 years on a wide
   range of electric power and regulatory issues at the Massachusetts Department of Public
   Utilities. Mr. Davis' experience at the Department includes matters pertaining to clean energy
   policies, grid modernization, dynamic pricing, competitive electric markets, utility provision of
   retail electric supply, electric system reliability, service quality, and utility mergers. Mr. Davis's
   experience in sustainable electricity policies and regulation includes utility administered energy
   efficiency programs, electric rate decoupling, long-term contracts for renewable generation,
   electric vehicles, and net metering. Mr. Davis has a Master's degree in Public Policy from the
   Kennedy School of Government at Harvard University, a B.A. cum laude from Harvard University,
   and a Master of Divinity from Andover Newton Theological School.


  REPRESENTATIVE PROJECT EXPERIENCE
  Representative experience at Concentric Energy Advisors:

     •   Support of a group of northeast utilities in a proceeding aimed at reforming the regulatory
         construct, including project management support, analysis of key issues, and drafting of joint
         comments
     •   Conducting and summarizing analysis related to North American utility mergers
     •   Preparation of expert testimony on an innovation incentive proposal by a northeast utility
     •   Providing support to Midwest utility regarding "utility of the future" issues
     •   Preparation of expert testimony to support a southwestern utility's renewable energy plan,
         with a focus on utility sponsored solar programs
     •   Review of generation and demand-side offers filed with the ISO New England for its Forward
         Capacity Market.
     •   Conducting research and drafting report materials related to nuclear power issues.
  Representative experience from the Massachusetts Department of Public Utilities includes;

     •   Supervise staff of 15 in regulating electric sector in Massachusetts, with focus on clean energy
         policies, competitive electric market, and electric system reliability
     •   Execute management functions including conducting and overseeing performance evaluation
         reviews for staff; interviewing, evaluating, and hiring staff; assigning and training staff; and
         case management
     •   Communicate and coordinate with Commission, other division directors, other state
         agencies, utility regulatory staff, and non-government organizations
     •   Interact with utility personnel and industry stakeholders in formal and informal settings,
         ranging from hearings and technical sessions to conferences and site visits




                                                                      Concentric Energy Advisors ( Pg. C-42

                                               Exhibit 13
                                                 596
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 52 of 62 Page ID
                                   #:3162




     •   Supervise staff analysis, investigation, and execution of cases, including cross examination,
         writing of discovery, orders, and memoranda, and making presentations on sustainable
         electricity policies and proposals such as energy efficiency, grid modernization, long term
         contracts for renewable generation, electric vehicles, net metering, utility mergers, dynamic
         pricing, service quality, and retail electric market issues
     •   Serve on several interagency efforts, including compliance with Global Warming Solutions
         Act (an aggressive greenhouse gas emissions mitigation law), energy storage, and a clean
         energy standard
     •   Served as DPU Steering Committee representative for DPU's intensive Grid Modernization
         Working Group process, comprised of utilities and other stakeholders, to investigate and
         develop framework for grid modernization efforts
     •   Make presentations at industry meetings and conferences on topics including grid
         modernization, energy efficiency, and utility ratemaking
     •   Completed training and received certificate in Massachusetts’ Commonwealth Management
         Certificate Program

  PROFESSIONAL HISTORY
  Concentric Energy Advisors, Inc. (2015 - Present)
  Senior Project Manager
  Massachusetts Department of Public Utilities (2008 - 2015)
  Electric Power Division - Director, Assistant Director, Economist
  City of Boston Mayor's Office (2007 - 2008)
  Policy Analysis Intern
  United Way of Massachusetts Bay and Merrimack Valley (Summer 2007)
  Community Impact Intern
  Wellesley Congregational Church (2002 - 2006)
  Associate Pastor
  Massachusetts Institute of Technology (1996 - 1998)
  Administrative Assistant

  EDUCATION
  Harvard University, Kennedy School of Government
  M.P.P., 2008
  Andover Newton Theological School
  M.Div., 2002
  Harvard University
  B.A., cum laude, 1994



                                                                      CoNCEN'i’Ric Energy Advisors | Pg. C-43


                                             Exhibit 13
                                               597
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 53 of 62 Page ID
                                   #:3163




  SELECTED PUBLICATIONS/PRESENTATIONS
     •   "A Stakeholder Approach to Grid Modernization Policy." Ben Davis, Justin Brant, Jonathan
         Raab, IEEE Smart Grid Newsletter. April 2014.

  SELECTED SPEAKING ENGAGEMENTS
     •   "Grid Modernization in Massachusetts - Changing the Relationship Between Customer and
         Utility." National Governor’s Association, Learning Lab for New Utility Business Models & the
         Electricity Market Structure of the Future. Boston, MA. July 27, 2015.
     •   "Energy Efficiency and New Utility Models: Massachusetts Grid Modernization." Northeast
         Energy Efficiency Council and the Association of Energy Services Professionals Fall
         Conference. Westborough, MA. Nov. 13,2014.
     •   "DPU Proceedings on Grid Modernization and Electric Vehicles.'               Presentation to
         Massachusetts Electric Vehicle Initiative (MEVl) Taskforce. Boston, MA. Sept. 29, 2014.
     •   "Massachusetts Grid Modernization." Presentation to Electrical Engineering Department,
         Suffolk University. Oct. 10, 2014.
     •   "Massachusetts Grid Modernization." Keynote Speech, Annual Banquet of Power and Energy
         Society, Boston Chapter, Institute of Electrical and Electronics Engineers. May 20, 2014.
     •   "Cracking the Code on Net Savings." Northeast Energy Efficiency Partnerships EMV Forum
         Annual Public Meeting. Portsmouth, NH. Dec. 12, 2013
     •   "Grid Modernization in Massachusetts: Energy Efficiency." ACEEE National Conference on
         Energy Efficiency as a Resource. Nashville, TE. Sept. 22, 2013.
     •   "Smart Grid and Renewables.” Environmental Business Council of New England, Boston MA.
         June 21, 2013.
     •   "Ratemaking and Regulatory Policies for Massachusetts Electric Utilities." Presentation to
         Massachusetts Grid Modernization Steering Committee. Boston, MA. Feb. 5, 2013.




                                                                    Concentric Energy Advisors | Pg. C-44


                                             Exhibit 13
                                               598
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 54 of 62 Page ID
                                   #:3164



  I        Ji fl'Sflilt
                          li




  AAARISA IHARA
  Senior Project Manager


   Ms. lhara has over 15 years of experience consulting in the energy industry with technical
   expertise in econometric analysis, financial modeling, and database management. Ms. lhara
   has assisted clients with rate design, integrated resource planning, utility prudency reviews,
   contractual disputes, acquisition/divestiture due diligence, market power studies and energy
   market assessments. She is proficient in VBA, MATLAB, SQL and SPSS.


  REPRESENTATIVE PROJECT EXPERIENCE
  Demand Forecasting & Supply Planning

   •   Developed natural gas demand forecasts and assisted in the development of long-term
       Integrated Resource Plans on behalf of several utilities located in the Northeast, Midwest, and
       Pacific Northwest.
   •   Reviewed the demand forecasting methodology for a multi-state gas utility and recommended
       certain process changes to improve the methodology and accuracy of the forecast.
   •   Reviewed the demand forecasting methodology for a Canadian electric utility. Analyzed and
       evaluated the statistical and quantitative projection methods used, including end-use and
       econometric forecasting techniques.
  Regulatory Affairs

   •   Developed a marginal cost study for a Northeast utility utilizing regression analysis.
   •   On behalf of several gas utilities, evaluated rate design restructuring and its impacts on
       customer bills.
   •   Investigated a Northeast utility’s declining natural gas use per customer by efficiently and
       effectively performing regression analysis of billing data for each individual customer and
       successfully synthesizing the trends,
   •   Designed a model to calculate needed contributions in aid of construction [CIAC) for a
       Northeast gas utility.
   •   Performed market research to estimate cost of new entry for electric generating capacity in
       New England for the ISO-NE LICAP proceeding with FERC.
   •   Analyzed a generation facility’s cost of service for FERC filing of a Reliability Must Run contract
       with ISO-NE.




                                                                      CoNCENTiuc Energy Advisors | Pg, C-45


                                               Exhibit 13
                                                 599
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 55 of 62 Page ID
                                   #:3165




  Market Assessments

    Performed extensive market research to evaluate demand for planned expansions and new market
    entry by various pipelines, Local Distribution Companies (LDCs), LNG import terminals, and
    natural gas and LNG storage facilities.
    •   Analyzed Florida's current and projected natural gas market including demand from growing
        electric generation and traditional LDC markets. Filed an independent report at FERC.
    •   Conducted buy-side due diligence regarding an investment in an existing natural gas storage
        project in the eastern United States.
    •   Developed models to optimize withdrawal/injection scheduling for natural gas and LNG
        storage facilities utilizing real options theory, Monte Carlo simulation, and linear programming.
  Electric Distribution Reliability Studies

    •   Analyzed effect of utility deregulation on existing and future reliability of New York State's
        electric distribution system for the New York State Energy Research and Development
        Authority (NYSERDA). Developed statistical models to analyze major causes of power
        interruption and presented recommendations for improvement to the New York State Energy
        Planning Board.
    •   Developed an hour by hour thermal model to investigate the effects of ambient temperature
        and load on transformer insulation life.
  Transaction Support and Valuation

   Provided sell-side transaction support for favorable sale of over 2,300 MW of fossil and nuclear
   capacity, including the sale of Atlantic City Electric's minority interests in Keystone and Conemaugh
   Generating Stations, IPL's 70% interest in Duane Arnold Nuclear Plant, CMS Energy's sale of
   Palisades Nuclear Plant, and Wisconsin Energy's sale of Point Beach Nuclear Plant.
   •    Collaborated with technical staff and developed financial information memorandums and
        continued cost of operation financial models
   •    Expeditiously evaluated bids and Power Purchase Agreements in a well-documented and
        defensible manner utilizing comparable sales analyses and DCF analyses with Monte Carlo
        simulation to evaluate risks such as commodity pricing and outage risks.
   •    Drafted expert testimony and responses to help achieve regulatory approvals from state
        agencies.




                                                                      Concentric Energy Advisors | Pg. C-46


                                               Exhibit 13
                                                 600
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 56 of 62 Page ID
                                   #:3166




  Litigation Support

    Performed research and analyses to support litigation strategies in various energy related
    arbitrations including fuel supply contracting, damages, and LDC prudence issues. Prepared expert
    testimony, discover and briefing materials.
    •   Developed analyses to support expert witness testimony in a North American gas supply
        contract arbitration case.
    •   Estimated financial damages for purposes of energy contract disputes involving civil litigation
    •   Provided litigation support to a mid-west utility regarding proposed gas purchase
        disallowances for storage utilization, hedging activity, and pipeline capacity decisions.

  PROFESSIONAL HISTORY
  Concentric Energy Advisors, Inc. (2004 - Present)
  Senior Project Manager
  Project Manager
  Senior Consultant
  Consultant
  Assistant Consultant
  Analyst
  General Electric Power Systems Energy Consulting (2000 - 2001)
  Application Developer (2001)
  Intern Engineer (2000)

  EDUCATION
  Brown University
  B.S., Applied Mathematics, magna cum laude, 2003




                                                                     Concentric Energy Advisors | Pg. C-47


                                              Exhibit 13
                                                601
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 57 of 62 Page ID
                                   #:3167




                                  iXHIBIT 3
                                  Exhibit 13
                                    602
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 58 of 62 Page ID
                                   #:3168


  I             Mis




  ATTACHMENT C:
  PROJECT TEAM RESUMES


  JOHN J. REED
  Chairman and Chief Executive Officer


  Mr. Reed is a financial and economic consultant with more than 42 years of experience in the
  energy industry. Mr. Reed has also been the CEO of an NASD member securities firm, and Co-
  CEO of the nation's largest publicly traded management consulting firm (NYSE: NCI). He has
  provided advisory services in the areas of mergers and acquisitions, asset divestitures and
  purchases, strategic planning, project finance, corporate valuation, energy market analysis, rate
  and regulatory matters and energy contract negotiations to clients across North and Central
  America. Mr. Reed’s comprehensive experience includes the development and implementation
  of nuclear, fossil, and hydroelectric generation divestiture programs with an aggregate valuation
  in excess of $20 billion. Mr. Reed has also provided expert testimony on financial and economic
  matters on more than 400 occasions before the FERC, Canadian regulatory agencies, state utility
  regulatory ogencies, various state and federal courts, and before arbitration panels in the United
  States and Canada. After graduation from the Wharton School of the University of Pennsylvania,
  Mr. Reed joined Southern California Gas Company, where he worked in the regulatory and
  financial groups, leaving the firm as Chief Economist in 1981. He served as executive and
  consultant with Stone & Webster Management Consulting and R.J. Rudden Associates prior to
  forming REED Consulting Group (RCG) in 1988. RCG was acquired by Navigant Consulting in 1997,
  where Mr. Reed served as an executive until leaving Navigant to join Concentric as Chairman
  and Chief Executive Officer.


  REPRESENTATIVE PROJECT EXPERIENCE
  Executive Management

    •   As an executive-level consultant, worked with CEOs, CFOs, other senior officers, and Boards of
        Directors of many of North America's top electric and gas utilities, as well as with senior
        political leaders of the U.S. and Canada on numerous engagements over the past 25 years.
        Directed merger, acquisition, divestiture, and project development engagements for utilities,
        pipelines and electric generation companies, repositioned several electric and gas utilities as
        pure distributors through a series of regulatory, financial, and legislative initiatives, and helped
        to develop and execute several "roll-up" or market aggregation strategies for companies
        seeking to achieve substantial scale in energy distribution, generation, transmission, and
        marketing.
  Financial and Economic Advisory Services

    •   Retained by many of the nation's leading energy companies and financial institutions for
        services relating to the purchase, sale or development of new enterprises. These projects
        included major new gas pipeline projects, gas storage projects, several non-utility generation


                                                                         Concentric Energy Advisors | Pg. C-i


                                                Exhibit 13
                                                  603
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 59 of 62 Page ID
                                   #:3169




        projects, the purchase and sale of project development and gas marketing firms, and utility
        acquisitions. Specific services provided include the development of corporate expansion plans,
        review of acquisition candidates, establishment of divestiture standards, due diligence on
        acquisitions or financing, market entry or expansion studies, competitive assessments, project
        financing studies, and negotiations relating to these transactions.
  Litigation Support and Expert Testimony

    •   Provided expert testimony on more than 400 occasions in administrative and civil proceedings
        on a wide range of energy and economic issues. Clients in these matters have included gas
        distribution utilities, gas pipelines, gas producers, oil producers, electric utilities, large energy
        consumers, governmental and regulatory agencies, trade associations, independent energy
        project developers, engineering firms, and gas and power marketers. Testimony has focused
        on issues ranging from broad regulatory and economic policy to virtually all elements of the
        utility ratemaking process. Also frequently testified regarding energy contract interpretation,
        accepted energy industry practices, horizontal and vertical market power, quantification of
        damages, and management prudence. Has been active in regulatory contract and litigation
        matters on virtually all interstate pipeline systems serving the U.S. Northeast, Mid-Atlantic,
        Midwest, and Pacific regions.
    •   Also served on FERC Commissioner Terzic’s Task Force on Competition, which conducted an
        industry-wide investigation into the levels of and means of encouraging competition in U.S.
        natural gas markets and served on a "Blue Ribbon" panel established by the Province of New
        Brunswick regarding the future of natural gas distribution service in that province.
  Resource Procurement, Contracting and Analysis

    •   On behalf of gas distributors, gas pipelines, gas producers, electric utilities, and independent
        energy project developers, personally managed or participated in the negotiation, drafting, and
        regulatory support of hundreds of energy contracts, including the largest gas contracts in North
        America, electric contracts representing billions of dollars, pipeline and storage contracts, and
        facility leases.
    •   These efforts have resulted in bringing large new energy projects to market across North
        America, the creation of hundreds of millions of dollars in savings through contract
        renegotiation, and the regulatory approval of a number of highly contested energy contracts.
  Strategic Planning and Utility Restructuring

    •   Acted as a leading participant in the restructuring of the natural gas and electric utility
        industries over the past fifteen years, as an adviser to local distribution companies, pipelines,
        electric utilities, and independent energy project developers. In the recent past, provided
        services to most of the top 50 utilities and energy marketers across North America. Managed
        projects that frequently included the redevelopment of strategic plans, corporate
        reorganizations, the development of multi-year regulatory and legislative agendas, merger,
        acquisition and divestiture strategies, and the development of market entry strategies.




                                                                         Concentric Energy Advisors | Pg. C-2


                                                 Exhibit 13
                                                   604
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 60 of 62 Page ID
                                   #:3170




        Developed and supported merchant function exit strategies, marketing affiliate strategies, and
        detailed plans for the functional business units of many of North America’s leading utilities.

  PROFESSIONAL HISTORY

  Concentric Energy Advisors, Inc. (2002 - Present)
  Chairman and Chief Executive Officer
  CE Capital Advisors (2004 - Present)
  Chairman, President, and Chief Executive Officer
  Navigant Consulting, Inc. (1997 - 2002)
  President, Navigant Energy Capital (2000 - 2002}
  Executive Director (2000 - 2002)
  Co-Chief Executive Officer, Vice Chairman (1999 - 2000}
  Executive Managing Director (1998 - 1999}
  President, REED Consulting Group, Inc. (1997 - 1998}
  REED Consulting Group (1988 - 1997)
  Chairman, President and Chief Executive Officer
  R.). Rudden Associates, Inc. (1983 - 1988)
  Vice President
  Stone & Webster Management Consultants, Inc. (1981 - 1983)
  Senior Consultant
  Consultant
  Southern California Gas Company (1976 - 1981)
  Corporate Economist
  Financial Analyst
  Treasury Analyst

  EDUCATION

  Wharton School, University of Pennsylvania
  B.S., Economics and Finance, 1976
  Licensed Securities Professional: NASD Series 7, 63, 24, 79 and 99 Licenses

  BOARDS OF DIRECTORS (PAST AND PRESENT)
  Concentric Energy Advisors, Inc.
  Navigant Consulting, Inc.
  Navigant Energy Capital
  Nukem, Inc.
  New England Gas Association



                                                                     CoNCEm-RJC Energy Advisors | Pg. C-3


                                             Exhibit 13
                                               605
Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 61 of 62 Page ID
                                   #:3171




  R. J. Rudden Associates
  REED Consulting Group

  AFFILIATIONS

  American Gas Association
  Energy Bar Association
  Guild of Gas Managers
  International Association of Energy Economists
  Northeast Gas Association
  Society of Gas Lighters
  Society of Utility and Regulatory Financial Analysts

  ARTICLES AND PUBLICATIONS

  "Maximizing U.S. federal loan guarantees for new nuclear energy," Bulletin of the Atomic Scientists
  (with John C. Slocum), July 29, 2009
  “Smart Decoupling - Dealing with unfunded mandates in performance-based ratemaking," Public
  Utilities Fortnightly, May 2012




                                                                     Concentric Energy Advisors | Pg.C-4


                                              Exhibit 13
                                                606
    Case 2:19-cv-06661-VAP-JC Document 69-13 Filed 12/06/19 Page 62 of 62 Page ID
                                       #:3172
i




      1                                          PROOF OF SERVICE
                               STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      2
                  I am employed in the County of Los Angeles. I am over the age of eighteen years and not a
          party to the within entitled action; my business address is 633 West Fifth Street, Suite 3200, Los
      4   Angeles, CA 90071.
      5           On'November 22, 2019,1 served a copy of the following document(s) described as
          NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
      6   OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT).on the
      7   interested party(ies) in this action as follows:

      8
          11      BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as
      9           above, and placing each for collection and mailing on that date following ordinary business
                  practices. I am "readily familiar" with this business practice for collecting and processing
     10           correspondence for mailing. On the same day that correspondence IS placed for collection
     11           and mailing, it is deposited in the ordinary course of business with the U.S. Postal Service
                  in Los Angeles, California, in a sealed envelope with postage fully prepaid.
     12
          []      BY OVERNIGHT DELIVERY: I enclosed the document(s) in an envelope or package
     13           provided by an overnight delivery carrier and addressed as above. I placed the envelope or
                  parage for collection and overnight delivery at an office or a regularly utilized drop box of
     14
                  the overnight delivery carrier.
     15
          [X]     VIA FILE AND SERVE: I caused such documents described herein to be uploaded
     16           electronically onto the website www.fileandservexDress.com per a mutual agreement
                  between the parties. 1 uploaded the above entitled document(s) with the understanding that
     17           alt parties will have access and be able to download said documents
     18
          [X]     STATE:          1 declare under penalty of perjury under the laws of the State of California
     19           that the foregoing is true and correct.

     20

     21           Executed November 22, 2019, at Los Angeles, California.
     22
     23
                                                                Irma Deleon
     24
     25
     26
     27
     28
           NEW CLASS COUNSEL’S REPORT REGARDING THE STATUS OF ITS EVALUATION
                                                                                                             41
           OF THE CLASS ACTION SETTLEMENT (210 DAYS POST-APPOINTMENT)
           Case No. BC577267
                                                Exhibit 13
                                                  607
